     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 1 of 69

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.     TDC-18-00157

4            v.                         Greenbelt, Maryland

5    LEE ELBAZ,                         August 6, 2019

6                   Defendant.          9:00 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE GEORGE HAZEL
9                 UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                       1
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 2 of 69

1                            P R O C E E D I N G S

2               THE COURT:    Counsel, we have a potential issue.

3    One of the jurors alerted staff that they received some

4    information about the case and -- is this a note?          They

5    are not even supposed to be deliberating yet.          But okay.

6    I'll see what this says in just a moment.         Let me at least

7    complete this thought.     That they received some

8    information about the case since yesterday evening and so

9    I wanted to bring them in -- that juror in and ask about

10   what they heard.

11              Now I have a bench trial I'm about to start

12   which is why I was in a bit of a rush to get this going.

13   I understand we're still waiting for some government

14   attorneys?

15              MR. ATKINSON:     No, Your Honor.     We're all here.

16              THE COURT:    This is all of you?

17              MR. ATKINSON:     This is all of us.

18              THE COURT:    Okay.   I wasn't sure.     I didn't know

19   if there were five of you or six of you or what.

20              MR. POLLACK:    Your Honor, we are waiting for the

21   court interpreter for Ms. Elbaz --

22              THE COURT:    All right.

23              MR. POLLACK:    -- who is here now.

24              THE COURT:    All right.    Yeah.   So the note just

25   says "all jurors have arrived for the morning and are




                                                                       2
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 3 of 69

1    waiting to meet with me."       I just need the juror.     I don't

2    need all of them.

3               THE CLERK:    Yes, Your Honor.

4               THE COURT:    All right.    Do you need me to say

5    that again for the interpreter or --

6               MR. POLLACK:    We're fine, Your Honor.       Thank

7    you.

8               THE COURT:    So we'll bring the juror in.       I'll

9    have counsel approach.     I'll ask her some questions and

10   we'll see where we go from there.       Or him.    I don't even

11   know.   Her or him.

12              If I could have counsel approach?

13              (Bench conference:)

14              (Juror approached the bench.)

15              THE COURT:    All right.    Good morning, sir.         How

16   are you today?

17              THE JUROR:    Pretty good.

18              THE COURT:    All right.    Are you Juror Number 9?

19              THE JUROR:    Yes.

20              THE COURT:    Okay.   I received an indication that

21   you received information about the case and called in to

22   alert us to that.

23              THE JUROR:    Yes.

24              THE COURT:    Okay.   So first, I appreciate you

25   doing that.   This is exactly what you are supposed to do.




                                                                        3
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 4 of 69

1    So thank you.

2                THE JUROR:   Okay.

3                THE COURT:   And can you just tell us what it is

4    that you were told or heard?

5                THE JUROR:   Well, I heard something Hebrew and I

6    can't speak it, but I know what they are saying when they

7    speaking.    They say something about Ms. Elbaz and

8    something missing from the case.

9                THE COURT:   Okay.    First, let's back up.     Paint

10   the scene for me.    Where are you --

11               THE JUROR:   I went to work Sunday.      I work at

12   the kosher bakery.

13               THE COURT:   Okay.

14               THE JUROR:   And they sent me to the store and

15   that's where I heard it.        They sent me to CVS and I heard

16   people talking there.

17               THE COURT:   So this was on Sunday?

18               THE JUROR:   This was on Sunday.

19               THE COURT:   Okay.    And so while you're at the --

20   you said the kosher --

21               THE JUROR:   Pastry oven.     Yeah.

22               THE COURT:   You hear someone talking.

23               THE JUROR:   Yes.

24               THE COURT:   Who is it?

25               MR. POLLACK:   I'm sorry, Your Honor.       I




                                                                       4
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 5 of 69

1    understood it a little differently.        You took a trip to

2    the CVS for work and it was at the CVS that --

3               THE JUROR:    That's right.     That's where I heard

4    it, standing in line.

5               THE COURT:    Okay.   And what did you hear?

6               THE JUROR:    I heard something about Ms. Elbaz

7    and if I wasn't on the case, I wouldn't even know, you

8    know, what her name was.

9               THE COURT:    Okay.

10              THE JUROR:    But like I said, it was bits and

11   pieces that I heard, you know.

12              THE COURT:    Could you tell what they were

13   saying?

14              THE JUROR:    Yes, but it wasn't nice.

15              THE COURT:    Well, what was it?      Just tell us

16   exactly what you heard.

17              THE JUROR:    I heard bits and pieces of it that

18   she wasn't a nice person and there was something missing

19   from the case, something to that effect because I can't

20   understand it fully.     But that's what I got from it.

21              THE COURT:    All right.    What -- those are all

22   the words that you could understand?

23              THE JUROR:    I could tell by the expression on

24   their faces that it wasn't good.       But that's what I got

25   from it.




                                                                       5
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 6 of 69

1               THE COURT:    Okay.   Did you think that they were

2    trying to communicate with you?

3               THE JUROR:    No.   They weren't.     They don't even

4    know that I work -- other than my little apron that I have

5    on.   And they didn't say anything about it.        They didn't

6    know I was there.

7               THE COURT:    All right.    So you think this was

8    just sort of a random --

9               THE JUROR:    I guess.    But I happened to know

10   what they are saying sometimes because I've been working

11   at the Kosher Pastry Oven for four years.         So I picked up

12   on some of the language.

13              THE COURT:    Okay.

14              THE JUROR:    And, you know, I hear what I hear.

15              THE COURT:    Okay.   But they are speaking in

16   Hebrew, but you are able to understand --

17              THE JUROR:    Bits and pieces of it.      Yes.

18              THE COURT:    Okay.   All right.    Why don't you sit

19   over there for a second and give us a chance to talk for a

20   moment?   We might call you back up.       So just --

21              (The juror was excused from the bench.)

22              THE COURT:    All right.    So obviously, I'm in a

23   little bit of a disadvantage because I don't know the case

24   other than a couple of paragraphs Judge Chuang gave me.               I

25   don't know if there are other questions you want to ask




                                                                       6
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 7 of 69

1    the juror or -- obviously, I'll bring him back up just to

2    see if it will impact his judgment.        But before I even do

3    that, I didn't know if there were other substantive

4    questions you thought I needed to ask.

5                MR. POLLACK:    Your Honor, other than to what

6    extent he feels it could impact him.

7                THE COURT:   Sure.

8                MR. POLLACK:    Having overheard this conversation

9    on Sunday and having deliberated with the rest of the jury

10   for a full day yesterday, I'd also like to find out from

11   him if he has communicated in any way this information or

12   the fact of the conversation that he overheard to any of

13   his fellow jurors.

14               MR. ATKINSON:    I think that's appropriate,

15   judge, just to understand if he shared that information

16   with other jurors.     But we don't have any further

17   questions besides that.

18               Obviously, Elbaz is not that unusual of a word

19   or name.    I don't think we have any indication that it has

20   to do with this trial given the context that we've

21   elicited.

22               THE COURT:   All right.    Sir, can you come back?

23               (The juror re-approached the bench.)

24               THE COURT:   All right.    Just a couple of

25   followup questions.      So, one, you've mentioned that this




                                                                       7
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 8 of 69

1    took place on Sunday --

2               THE JUROR:    Yes.

3               THE COURT:    -- and obviously, you deliberated

4    with the jury all day yesterday.       Did you mention this to

5    any other juror?

6               THE JUROR:    No.

7               THE COURT:    Okay.    So no one else on the jury

8    knows anything about this other than you --

9               THE JUROR:    No.    I wouldn't dare mention that.

10   I don't think I was supposed to --

11              THE COURT:    That is correct.

12              THE JUROR:    -- according to --

13              THE COURT:    And I would ask you to continue to

14   not mention it to anyone.

15              THE JUROR:    Okay.    But you called me in here.

16   So they might -- I don't know what they are going to

17   think.

18              THE COURT:    They shouldn't ask you.       And if they

19   do, you should say it was between me and the judge.

20              THE JUROR:    Okay.

21              THE COURT:    Yeah.    You don't have to tell them

22   why you're in here now.      You know, for all they know, you

23   have a doctor's appointment that we needed to discuss.

24   I'm not telling you to go make something up, but --

25              THE JUROR:    I'm not going to say anything.




                                                                       8
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 9 of 69

1               THE COURT:    Yeah.    They don't need to know that.

2    Now is there anything about what you heard that would

3    impact you and your ability to decide this case?

4               THE JUROR:    Yes.    That's why I brought it up.

5    That's why I called.

6               THE COURT:    How so?

7               THE JUROR:    Because, you know, I work with

8    Kosher Pastry Oven.     I work with those people.       And when

9    they said something bad about her, you know, I really

10   didn't know what to do.      But I know what the rules were,

11   that what I read was to let you know about it.

12              THE COURT:    That's fine.     Letting me know about

13   it is fine.   What I'm asking is would it impact your

14   decision making in regards to this case?

15              THE JUROR:    Yes.

16              THE COURT:    How is it going to impact your

17   decision making?

18              THE JUROR:    Because -- do you want me to just be

19   honest?

20              THE COURT:    I don't want you -- let me clarify.

21   I don't want you to tell me about anything having to do

22   with the deliberations.      I don't want you to tell me

23   what's going on back there.        I don't want you to tell me

24   what your current view is.

25              THE JUROR:    I'm going to tell you --




                                                                       9
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 10 of 69

1               THE COURT:     No.    Let me finish this.

2               THE JUROR:     Okay.

3               THE COURT:     I don't want you to tell me what

4    your current view is or anything you said in

5    deliberations.    All I want to know is why you think what

6    you heard would impact your decision making.

7               THE JUROR:     Because I think she's not guilty.

8               THE COURT:     Okay.    I was actually asking you not

9    to tell me that.

10              THE JUROR:     But see that's why --

11              THE COURT:     But what I'm trying to understand is

12   the impact of what you heard on Sunday.         How does that

13   impact you?

14              THE JUROR:     It makes me feel that I might be

15   making a wrong decision or something like that.

16              THE COURT:     Okay.    Do you even know for sure

17   that the Elbaz referred to on Sunday was the Elbaz in this

18   case?

19              THE JUROR:     She said Lee.

20              THE COURT:     Hmm?

21              THE JUROR:     She said Lee.    The lady who was

22   talking.

23              THE COURT:     Okay.    And you do feel like it's

24   impacting you?

25              THE JUROR:     Yes.




                                                                        10
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 11 of 69

1               THE COURT:     All right.

2               THE JUROR:     Otherwise I wouldn't have brought

3    it -- even brought it up.

4               THE COURT:     I will ask though, I mean how come

5    you didn't bring it up yesterday?

6               THE JUROR:     Because I wasn't sure about it.

7               THE COURT:     So what happened between

8    yesterday --

9               THE JUROR:     I guess my conscience.

10              THE COURT:     But you haven't mentioned anything

11   about any of this to any of the jurors?

12              THE JUROR:     Oh, no.   No way.    No way.

13              THE COURT:     You can have a seat back over there.

14              THE JUROR:     Sure.

15              (The juror was excused from the bench.)

16              THE COURT:     All right.    So this seems to be a

17   problem.

18              MR. ATKINSON:     Yes, judge.

19              THE COURT:     I assume -- see, I know how I do

20   things, I don't know how Judge Chuang does things -- that

21   there were alternates who were dismissed?

22              MR. ATKINSON:     There were two alternates, judge.

23   Both were dismissed.      Both were instructed not to read or

24   review anything about the case and they would be called if

25   necessary to substitute.




                                                                        11
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 12 of 69

1               THE COURT:     That's what I was hoping.      My

2    initial take -- and I want to hear counsel's views -- my

3    initial take would be to dismiss this juror, bring back an

4    alternate and have them start over.

5               MR. ATKINSON:     I think the government fully

6    believes that's the appropriate situation.          The government

7    would strongly advise not to the jury to even go back into

8    deliberations at this point, given his statements.            There

9    is obviously the statement that he has not shared that

10   information or his experience on Sunday is appropriate in

11   this case.    We think we can proceed with the

12   deliberations.    I think introducing the juror back into

13   the deliberations would just be tempting fate.

14              THE COURT:     Mr. Pollack?

15              MR. POLLACK:     Your Honor, I think the Court has

16   no choice but to declare a mistrial at this point.            He has

17   said that he was influenced by an outside influence and he

18   continued to deliberate for a full day with his other

19   jurors under that outside influence.

20              Whether he communicated the fact of the outside

21   influence or not, he was a tainted juror inserted in the

22   middle of the deliberations for a full day of

23   deliberations and I don't know how you possibly unring

24   that bell.    So on that basis, I would move for a mistrial.

25   I think that that is -- I mean that would be unfortunate




                                                                        12
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 13 of 69

1    under any circumstances.      But here, they have deliberated

2    for two and a half days.      They have already indicated that

3    they couldn't reach a consensus.        So I'm not sure that the

4    impact of declaring a mistrial for this reason is

5    necessarily as costly as it might be in other

6    circumstances.

7               But the fact of the matter is it doesn't really

8    matter what the cost is at this point.         You've had a juror

9    subject to outside influences who has spent considerable

10   time deliberating with his fellow jurors.

11              THE COURT:     What about the fact that he says he

12   did not mention anything about the outside influence to

13   the other jurors?

14              MR. POLLACK:     I understand that.     And assuming

15   that the Court credits that, the -- as I said, regardless

16   of whether or not he communicated the fact of the outside

17   influence, his views were impacted and his manner of

18   approaching the deliberations and what he said to the

19   jurors about his views by his own admission was impacted

20   by improper outside influences and that was true for a

21   full day of deliberations before he even reported the

22   outside influence to the Court.

23              MR. ATKINSON:     Judge, just for the record, the

24   government doesn't necessarily believe there was an actual

25   outside influence because the circumstances seemed pretty




                                                                        13
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 14 of 69

1    extraordinary that he was standing in CVS and heard

2    somebody in Hebrew speaking, but --

3               THE COURT:     Let me respond to that point --

4               MR. ATKINSON:     Okay.

5               THE COURT:     -- because it's on my mind as well.

6               MR. ATKINSON:     Yes.

7               MR. POLLACK:     And --

8               THE COURT:     Hold on.

9               MR. POLLACK:     Please.

10              THE COURT:     I tend to agree with you, but he

11   perceived it as an outside influence regardless of whether

12   it actually was.

13              MR. ATKINSON:     And so that's I think an

14   important distinction here in that --

15              THE COURT:     I'm not sure it is a distinction.

16              MR. ATKINSON:     In terms of contamination of the

17   other jurors.    If his perception is that he perceived

18   something outside of the deliberations that has impacted

19   his view, that's one thing.

20              If it has -- if there is no actual outside

21   influence, the need for a mistrial or some suggestion that

22   this has tainted the other jurors is greatly diminished

23   because it's only the perception of one juror rather than

24   the actual fact of like a newspaper article.

25              THE COURT:     So to push back on that a little




                                                                        14
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 15 of 69

1    bit, he has indicated -- so this is an even

2    hypothetical -- he has indicated that he had one view and

3    that whatever he perceived started to change his view and

4    with that changed view -- I think we would be in a

5    different position if he came to us Monday morning.           With

6    that changed view, he deliberated for another day.           Does

7    that not in and of itself have an impact on the jury

8    that's improper?

9                MR. ATKINSON:    I don't think it does, judge,

10   necessarily.    I think that in this circumstance, it's --

11   the way that he's described his or how he has -- he says

12   the reason he brought it up today is because it's been on

13   his mind.    I think it's not necessarily Monday morning was

14   instantaneously affecting his view.        It's just been on his

15   mind.   In fact this could just be the fact that a juror is

16   in the process of deliberating and has started to

17   reevaluate his own position.       He now perceives something

18   that he believes he saw on Sunday differently.          I'm not

19   sure that the Court should assume that this encounter on

20   Sunday immediately affected him to the point where he

21   spent all day on Monday somehow influencing deliberations

22   of the other eleven jurors in a way that would necessitate

23   a mistrial.    In fact I think that would be pretty

24   remarkable and I don't think it's the right course.

25               I think now where he is and given his




                                                                        15
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 16 of 69

1    statements, I don't believe it's appropriate to have him

2    continue deliberations.      I think Your Honor is exactly

3    right that he needs to be dismissed.        But I don't believe

4    it necessitates a mistrial at this juncture.

5               THE COURT:     All right.    Here's what I'm going to

6    do --

7               MR. POLLACK:     Your Honor, might I give you some

8    additional background since you have not been present for

9    this case?

10              THE COURT:     Go ahead.

11              MR. POLLACK:     This individual in voir dire

12   indicated that he works at this kosher bakery in a very

13   orthodox Jewish community in Wheaton.         That he works with

14   and interacts on a regular basis the orthodox Jewish

15   community and Hebrew speakers.        This case has been covered

16   extensively in the Times of Israel and in other Jewish and

17   Israeli media.    So I'm really speaking to the whether or

18   not it's really such a coincidence that if he is at the

19   CVS in this orthodox Jewish neighborhood that people would

20   be talking about the Lee Elbaz case.        It's not a

21   coincidence at all.     There's absolutely nothing surprising

22   about that.

23              What is troubling about it is not the fact that

24   it happened.    Obviously, it's up to the Court whether or

25   not to credit him or not credit him.        But I believe that




                                                                        16
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 17 of 69

1    it happened.    What is troubling is he indicated that he

2    does believe that it has impacted his thinking and he has

3    with the thinking impacted by an outside influence

4    continued to deliberate.      And under those circumstances,

5    saying it hasn't necessarily had an impact on the

6    deliberations isn't good enough.

7               Under those circumstances, the jury has been

8    tainted by somebody in their midst who was operating under

9    an outside influence in deliberating as a result of an

10   outside influence in a way that he himself has said has

11   changed his view of the case.

12              THE COURT:     All right.    I'm going to ask him one

13   more question just in terms of whether or not he feels it

14   influenced his deliberations with the jury yesterday.              And

15   the reason I'm going to ask that -- I'm not saying which

16   way I'm leaning.     I think it's a close call.       I want to

17   just probe a little bit more this question of whether as

18   he may have been indicating this is really hitting him

19   over last evening into this morning or if it's something

20   that he really does feel impacted him from the very

21   beginning.    I just want to see what he says to that.

22              I don't know which way that pushes me.          I'm

23   not -- that shouldn't be taken as me trying to find a way

24   towards one answer or the other.        I'm really just trying

25   to get all the facts or as many facts as I can and then




                                                                        17
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 18 of 69

1    we're probably going to step back.         I might hear further

2    argument on it.     I might even see if there's case law

3    addressing it.    But I'm not going to make a decision as I

4    said right now.     I'm going to step back after I get the

5    answer to that question.

6               MR. ATKINSON:     And, judge, obviously, if we

7    introduced a new juror, recalled one of the alternates,

8    deliberations would start anew.

9               THE COURT:     Yes.    They would have to start from

10   the beginning.

11              MR. ATKINSON:     So start from the beginning.          So

12   again the deliberations that occurred on Monday are

13   essentially -- I mean we understand --

14              THE COURT:     That's an interesting point.       But

15   it's not an entirely new jury -- if it influenced

16   yesterday's deliberations, then arguably the entire jury

17   would be tainted.     That would be the issue.       So even to

18   the extent you say flush it all out of your mind, start

19   over, I take your point.         It's a point worth making that I

20   would be telling them to start over.        But I don't think

21   that completely negates Mr. Pollack's point.

22              MR. ATKINSON:     Understood.

23              THE COURT:     All right.    And after I ask him this

24   question, I'm going to dismiss him.

25              (The juror re-approached the bench.)




                                                                        18
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 19 of 69

1                THE COURT:    All right.    So just one followup

2    question.    So you had indicated that this conversation you

3    had took place on Sunday and then you did deliberate all

4    day yesterday.

5                THE JUROR:    Yes.

6                THE COURT:    So what I want to understand is do

7    you feel like it impacted your conversations or your

8    participation in deliberations?        And when I ask you that,

9    let me be clear --

10               THE JUROR:    Okay.

11               THE COURT:    -- I don't want you to tell me

12   specifically who said what in deliberations.

13               THE JUROR:    I won't.

14               THE COURT:    I'm just asking do you feel like

15   what you heard on Sunday impacted your participation in

16   deliberations yesterday?

17               THE JUROR:    Yes.

18               THE COURT:    Okay.   Without specifically -- and

19   if you can't answer without doing this, just tell me this.

20   Without specifically saying anything that was said back

21   there, how do you feel like it impacted you yesterday?

22               THE JUROR:    Without saying what was said back

23   there, how do I feel like it impacted me?

24               THE COURT:    I mean do you feel like you made

25   comments yesterday that you wouldn't have made without --




                                                                        19
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 20 of 69

1               THE JUROR:     I didn't say very much yesterday

2    because I was kind of wrestling with that.          So I didn't

3    say very much.    I listened and just put in, you know, my

4    little two cent.

5               THE COURT:     Okay.    I guess the question is was

6    your two cents impacted by what you had heard on Sunday?

7               THE JUROR:     Yes.

8               THE COURT:     Do you have followup you wanted to

9    ask him?

10              MR. POLLACK:     I do.    Should I ask it directly or

11   do you want me to pose it --

12              THE COURT:     You can.

13              MR. POLLACK:     Did your level of participation

14   change from previous days of deliberation as a result of

15   having heard this conversation?

16              THE JUROR:     Yes.    That's why I gave it one more

17   day.

18              THE COURT:     Did you have a followup?

19              MR. ATKINSON:     Only that without asking your

20   level of or anything you said, were you active?          I mean

21   were you particularly active in deliberations yesterday?

22              THE JUROR:     Yes.

23              THE COURT:     All right.    Sir, at this point I am

24   going to excuse you from the jury.        Do you have belongings

25   back there?




                                                                        20
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 21 of 69

1               THE JUROR:     Yeah.   Just two phones.

2               THE COURT:     Two phones.    All right.    I'm going

3    to ask that you go in there --

4               THE JUROR:     Could you let the court clerk get

5    the phones for me?

6               THE COURT:     That's fine.    We can do that.     We

7    can do that.

8               THE JUROR:     Thank you.    It's two phones.

9               THE COURT:     Okay.

10              (Pause.)

11              THE JUROR:     That's it.    Thank you.

12              THE COURT:     Is that all you had?

13              THE JUROR:     That's all I had.

14              THE COURT:     Okay, sir.    Sir, I'm going to

15   dismiss you from jury service.        I'm going to ask that you

16   to continue to follow the instructions that I'm sure Judge

17   Chuang gave you not to discuss this case with anyone until

18   the case has been concluded.       You can contact Ms. Hibbs.

19   I know you have the number.

20              THE JUROR:     You mean Ms. Saah?

21              THE COURT:     Ms. Saah.    If that's whose number

22   you have, that's fine.

23              THE JUROR:     Until when?

24              THE COURT:     You can contact her at the end of

25   each day to find out whether or not the case has been




                                                                        21
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 22 of 69

1    concluded.

2               THE JUROR:     Okay.

3               THE COURT:     Once the case has been concluded,

4    you can talk about it with whoever you want.          But until

5    the case has been concluded, you continue to follow Judge

6    Chuang's instructions not to discuss this case with anyone

7    and not to receive any additional information about the

8    case.   But you are dismissed from service.

9               THE JUROR:     Okay.

10              THE COURT:     So you can head out that way.

11              THE JUROR:     Thank you.

12              THE COURT:     Thank you.

13              (Juror Number 9 was excused.)

14              THE COURT:     All right.    Here's what I'm going to

15   do.   I'm going to have Ms. Hibbs contact an alternate so

16   that we have that process started if that's the direction

17   I go in.   I'm going to tell the jury that they're off

18   until 11:30.    I'm going to give you all time to process

19   and we'll come back at 11.

20              I'm going to go listen to opening statements in

21   the bench trial I'm doing.        And maybe somewhere in there,

22   get a law clerk to do some research for me.          And we'll

23   come back at 11 and we'll have a discussion about it.              And

24   at that point, I'll make a ruling.        Either it will be a

25   mistrial or we'll get the alternate in there at some




                                                                        22
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 23 of 69

1    point.

2               MR. POLLACK:     Your Honor, before we adjourn, I'd

3    like to note that, one, he said it affected what he did

4    communicate to the other jurors yesterday.           Two, he said

5    it also affected his level of participation.          That he was

6    a more active participant before receiving this outside

7    influence than he was yesterday.        And three, because

8    despite the Court's instructions, he revealed his

9    position, we know that he was a less active participant in

10   deliberations, advocating the position of not guilty than

11   he had been prior to the outside influence.          And now the

12   Court is in the position of if the Court does not declare

13   a mistrial, making a decision to dismiss a juror and

14   replace him with an alternate knowing what the dismissed

15   juror's view was.

16              So I say all that understanding that we're all

17   going to look at case law to the extent that we can find

18   it.   But I just want to highlight those issues so as we're

19   looking at case law, we're aware of the multitude of

20   issues here.

21              THE COURT:     11:00.

22              MR. ATKINSON:     Thank you, judge.

23              THE COURT:     All right.    Thank you.

24              (In open court:)

25              THE COURT:     All right.    See you at 11:00.




                                                                        23
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 24 of 69

1               (Recess.)

2               THE COURT:     All right.    So we are here to

3    continue our discussions regarding the jury issue that we

4    had earlier.    I am told that the alternate if not already

5    here is on her way -- his way?       Her way?

6               THE CLERK:     Her.

7               THE COURT:     Her way back and will be here.       Will

8    report to the jury room at 11:30 until we figure out

9    exactly what we are going to do.

10              So in between listening to my other trial, I did

11   have an opportunity to look at two cases, one more

12   briefly.   Just so the parties know what I've seen, there

13   is a case Stockton versus Virginia, which is a habeas

14   case, not as on point.      I do think the case -- and I don't

15   know if you all had a chance to look at it.          We did find a

16   case, United States versus Seeright, that I did think was

17   a little more on point.      But I want to hear from counsel

18   as to your thoughts on that case or any other thoughts

19   you've had in the last 80-ish minutes.

20              Mr. Pollack stood up first.        So I'll call on him

21   since he got up first.

22              MR. POLLACK:     Thank you.    Thank you, Your Honor.

23              So I don't think that Seeright is exactly on

24   point.   First of all, Seeright involved unauthorized

25   research as opposed to contact with a third party.           I note




                                                                        24
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 25 of 69

1    that the Fourth Circuit in Lawson versus United States,

2    677 Fed. 3rd. 629 --

3               THE COURT:     I'm sorry.    Say that again.     677 --

4               MR. POLLACK:     Fed. 3rd. 629 states that juror

5    contact with a third party is of a much different

6    character than unauthorized research.

7               And in United States versus Cheek, Fourth

8    Circuit case, 94 Fed. 3rd. 136, which is a 1996 case,

9    meaning it is after the Seeright case, sets forth the

10   framework for addressing unauthorized contacts, although

11   it then goes on and says that that framework would also

12   apply to unauthorized research.

13              And what it says is that any private

14   communication, contact, tampering, directly or indirectly

15   with a juror during trial about the matter before the jury

16   is for obvious reasons deemed presumptively prejudicial.

17   And I think that that is significant because there are a

18   number of cases --

19              THE COURT:     So let me just ask procedurally, how

20   did that case play out?      I haven't had a chance to look at

21   it.   I understand the language, but what did the Court

22   actually do there?

23              MR. POLLACK:     So the court invoked a three-part

24   test in Cheek.    It said that the party attacking the

25   verdict -- now obviously, this was post verdict as opposed




                                                                        25
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 26 of 69

1    to during deliberations -- bears the burden of introducing

2    evidence that the extrajudicial contact was "a more than

3    innocuous intervention."      Once that initial burden is met,

4    the presumption of prejudice is triggered automatically

5    and the other party must prove that there exists no

6    reasonable possibility that the jury's verdict was

7    influenced by the improper communication.

8               And this is "the burden rests heavily upon the

9    government to establish that such contact with the juror

10   was harmless to the defendant.       To implement the

11   obligation of the party who seeks to rebut the presumption

12   of prejudice -- to implement the heavy obligation of the

13   party who seeks to rebut the presumption of prejudice, we

14   have prescribed that the proof must establish that there

15   is no reasonable possibility the verdict was affected by

16   the contact."

17              And in this case, Your Honor, I think that

18   initial burden has been met.       The juror himself indicated

19   that there was a contact.      He indicated that it was more

20   than innocuous because it did in fact influence his own

21   thinking and he indicated not only did it influence his

22   own thinking, but it influenced how he interacted with his

23   fellow jurors.    This is --

24              THE COURT:     So let me ask you this though --

25              MR. POLLACK:     Yes.




                                                                        26
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 27 of 69

1               THE COURT:     -- because you said, you know, you

2    distinguished Seeright and I understand the distinction

3    you're making.    But to me, Seeright actually seems more

4    troublesome in that in Seeright, the juror actually went

5    back and shared the information that he had.

6               And in this case, we've already established on

7    the record that the juror did not share the information

8    that he had.    So it seems to me that Seeright which was an

9    affirmance of the district judge's decision to let

10   deliberations continue is a worse case than what we have

11   here.   Why am I wrong about that?

12              MR. POLLACK:     Well, two things.     One, again

13   Seeright doesn't cite what is the current legal standard.

14   It doesn't cite the rebuttable presumption.          It doesn't

15   say whether invoke that presumption.        It doesn't say

16   whether to put the burden on the government to overcome

17   that presumption.

18              THE COURT:     So your argument would be that

19   Seeright is just not good law at this point?

20              MR. POLLACK:     It is not good law.      It is also

21   factually distinguishable in a couple of other ways, Your

22   Honor, in ways that it is not quoting worse case.           First

23   of all, in Seeright, the court voir dired extensively --

24              THE COURT:     And we can still do that.

25              MR. POLLACK:     -- the other eleven jurors.       And




                                                                        27
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 28 of 69

1    here to do that, to determine there was no influence --

2    well, let me back up.      The Court's other point that here,

3    we have the juror saying he didn't share the information

4    is not in any way dispositive and I'd cite Stockton versus

5    Virginia, the very case that the Court just cited which

6    says the fact that the comment -- and this is the

7    extrajudicial comment -- was not mentioned in jury

8    deliberations does not persuade us that it had no

9    prejudicial impact upon the jurors' minds.

10              So here, you have something that you didn't have

11   in Seeright.    In Seeright, there's no indication that the

12   juror who was the object of the outside influence

13   indicated that it affected his own deliberations.           You

14   have that here.     Secondly, you don't have an indication,

15   at least not yet from the other eleven jurors that they

16   weren't impacted.

17              That presents a problem because the only way to

18   determine that in this instance where the information

19   wasn't shared would be to inquire about did the fact that

20   this juror -- did this juror's -- his own description that

21   he changed his manner of communicating with the other

22   jurors.   He communicated less.      We know he was for not

23   guilty.   We know he was less of an advocate for that

24   position after the outside influence than he had been

25   before and he says that was because of the outside




                                                                        28
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 29 of 69

1    influence and that nonetheless, he did have some

2    communication with his jurors after the outside

3    influence --

4               THE COURT:     So I don't know if I would ask

5    whether or not just generally speaking, Juror Number 9's

6    seeming change of opinion had an impact on the jury.           Why

7    couldn't -- why wouldn't it suffice for me to just ask all

8    eleven jurors one at a time whether they became aware of

9    any outside influence on one of the jurors?

10              MR. POLLACK:     Because again that's not the test

11   as I just read.     The fact that the outside influence

12   wasn't communicated is not dispositive.         It's whether the

13   outside influence either directly or indirectly influenced

14   the deliberations.

15              THE COURT:     And so what evidence would there be

16   that it influenced the deliberation of any but -- any

17   juror other than the one we dismissed?

18              MR. POLLACK:     So here based on the record that

19   we have to date, the honest answer is we don't know.

20   Right?   This jury could have reached a unanimous not

21   guilty with this advocate for not guilty and then didn't

22   when he stopped advocating for not guilty or at least

23   stopped advocating as strongly and maybe even tempered his

24   comments in the other direction.        That's why which

25   direction the burden flows matters.




                                                                        29
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 30 of 69

1               I'd also note, Your Honor, that in another case

2    that has not been mentioned yet, another Fourth Circuit

3    case, Lawson versus the United States, 677 Fed. 3rd. 629,

4    the court indicates that one of the factors that you

5    consider is whether there's any indication that the jury

6    had trouble reaching a verdict prior to the outside

7    influence.    And if so, that is a factor that weighs

8    against the government in determining whether or not the

9    government can overcome the burden.        And here, of course,

10   we had a note from the jury that they were having

11   difficulty reaching consensus and they had deliberated for

12   some period of time before the outside influence.

13              But let me back up and get to the framework

14   because I really think the presumption here is the key and

15   the presumption is not even mentioned in Seeright.           I

16   would argue that under current Fourth Circuit law, that

17   presumption plainly applies and that presumption is again

18   discussed in Cheek which postdates Seeright and is also

19   discussed in a 2012 Fourth Circuit case, which is Lawson.

20   So plainly that is the current law.        It is not Seeright.

21   It is the presumption.

22              And to make out the presumption, we simply have

23   to show a non-innocuous contact.        And the fact that this

24   juror says that it influenced him personally, it

25   influenced how he interacted with the other jurors, I




                                                                        30
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 31 of 69

1    think gets us over that hurdle.        So it is now the

2    government's burden to prove that there is no reasonable

3    possibility that it affected the verdict.

4               And on the facts here, you're going to run into

5    a Rule 608 problem because you can't inquire of the jury

6    how were your deliberations affected, how strong of an

7    advocate was this person for not guilty before Sunday

8    night, did you notice a change in his advocacy after

9    Sunday night, how did that influence you.         The Court

10   cannot inquire into that under Rule 606.

11              So what the government has to do is it has to

12   meet that burden without there being an inquiry into the

13   deliberations and I respectfully submit that the

14   government cannot meet that burden.

15              THE COURT:     Okay.    Thank you, sir.    Okay.

16   You're not Ms. Cottingham.        Mr Atkinson?

17              MR. ATKINSON:     Correct, judge.

18              THE COURT:     All right.

19              MR. ATKINSON:     Your Honor, first off, I think

20   the record as you've started off describing --

21              (The court reporter requested counsel to speak

22   into the microphone.)

23              MR. ATKINSON:     Excuse me.    At the beginning of

24   this session, the record establishes affirmatively that

25   material did not enter the jury room in this case.




                                                                        31
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 32 of 69

1    Therefore, there is no evidence that could possibly have

2    prejudiced the jury.      The juror affirmatively stated that

3    he had not introduced the fact of his reported contact

4    with a third party to any -- and he had not introduced

5    that into any other jurors in any way during

6    deliberations.    So this not even a case such as Seeright

7    where there was in fact unequivocal evidence that

8    something improper had happened in the jury room during

9    deliberations.

10              Another case where something improper had been

11   introduced is United States v. Warner, 498 F.3rd 666,

12   that's the Seventh Circuit, 2007, where a juror had

13   Googled new jury instructions and read them aloud.           In

14   both of those cases, the district court found --

15   instructed the jurors to disregard that information, told

16   them that it was improper, dismissed the juror and allowed

17   deliberations to continue.       Both the Seventh Circuit and

18   the Fourth Circuit in those cases found that there was no

19   prejudice in those cases.

20              This doesn't even rise to the level of Seeright

21   and Warner because again there is no evidence in the

22   record.   In fact there's evidence that this contact was

23   never introduced into deliberations.

24              THE COURT:     What do you say to Mr. Pollack's

25   framework that there is a presumption, that the




                                                                        32
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 33 of 69

1    presumption has been met and now you have the burden?

2               MR. ATKINSON:     So there is no presumption in the

3    way that Mr. Pollack describes it.        There was in fact in

4    Seeright and in the case that Seeright relies on, United

5    States v. Barnes, 747 F.2nd. 246, discussions that if

6    improper conduct had been introduced.         There was a

7    presumption that it could influence the jury and that

8    presumption had to be rebutted by all the parties.           It's

9    not just the government.      The Court has to conduct

10   sufficient inquiry to take comfort that the decision was

11   not or that this contact, this factor, this influence did

12   not affect deliberations.

13              Now I haven't read United States v. Cheek, but

14   given what I heard from Mr. Pollack, I don't think the

15   juror was dismissed.      So my guess is the inquiry there was

16   different.    Is that the juror was allowed to continue on

17   in deliberations and that he was not dismissed.          So the

18   question then became something different.         Was that

19   undismissed juror somehow influenced in a way that

20   affected the verdict and that would have to -- basically

21   have the bell that could not be unring?

22              So in this case, the dismissal of the juror has

23   negated a lot of the possible prejudice in this case.              I

24   don't think that any case where a juror wasn't dismissed

25   is on point.    Moreover, I believe that Seeright is still




                                                                        33
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 34 of 69

1    good case law.    One moment, Your Honor.

2                THE COURT:    Sure.

3                MR. ATKINSON:    United States v. Wilson is a

4    District of Maryland case from 2012.        That's again

5    applying the standard in Seeright.        United States v. --

6                THE COURT:    What was the cite for Wilson?

7                MR. ATKINSON:    I only have the Westlaw cite,

8    Your Honor.    It's 2012 WL671668.      And it was applying this

9    standard, the Seeright standard that we've been

10   discussing.

11               So again -- so where we are in this case I think

12   is that there was a juror that was -- that believes he

13   had -- that had -- has an outside influence.          Again the

14   government doesn't believe that this contact necessarily

15   happened.    That this could just be a perceived incident

16   within the juror's mind.      But the Court did the right

17   thing in this case which is to take the -- as a precaution

18   dismiss the juror to excise any possible improper

19   influence.

20               Seeright and Warner and all these other cases

21   say that at this point deliberations can continue --

22               THE COURT:    Do you agree or disagree that I

23   should at least voir dire the remaining jurors to make

24   sure that there was no mention of the comment?

25               MR. ATKINSON:    Judge, we don't have a strong




                                                                        34
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 35 of 69

1    position one way or the other.       We don't think it is

2    necessary in this case because that -- the evidence --

3    there's no improper factor contact evidence that has

4    established or that's in the jury room necessarily.           We

5    think that in fact the record as you indicated suggests

6    that there's no evidence that that's been introduced.              We

7    don't think that further inquiry is necessary.          If Your

8    Honor feels more comfortable asking a general question as

9    you suggested, has there been any outside information that

10   has been introduced, that's fine.

11              THE COURT:     To be clear, I would not ask the

12   jury -- just so you know what I'm at least considering --

13   I would not ask the jury something like, you know, did you

14   notice a change in Juror Number 9 and did that impact you.

15   But I am seriously contemplating just asking -- just

16   confirming for the record that there was no -- that they

17   did not become aware of any information about this case

18   from any source outside of this courtroom.          I could ask

19   each juror that.     They say yes or no.      If one of them says

20   yes, we have an issue to follow up on.         If all eleven say

21   no, then maybe we continue.

22              MR. ATKINSON:     Then we're fine with that, Your

23   Honor.   Again, we also believe that any inquiry into

24   another juror's advocacy, their affect, any of that is

25   improper --




                                                                        35
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 36 of 69

1               THE COURT:     I agree with that.

2               MR. ATKINSON:     -- for two reasons because --

3    also this juror is no longer part of the deliberations.

4    His conduct -- you are going to instruct the new jurors

5    under Rule 24(c)(3) that this is a new ballgame.           The

6    deliberations are going to start as if they never happened

7    before.   That they are not to even refer back to -- the

8    jurors are not supposed to even refer back to old

9    statements made by jurors during old deliberations because

10   the new juror wasn't around for those comments.

11              So I think we would just -- if the Court

12   believes that out of an abundance of caution, a small

13   inquiry to the remaining jurors just to establish there

14   was no information that was -- that affected them, we're

15   fine with that, Your Honor.       We don't believe that this

16   should be a situation where the parties should be

17   conducting voir dire in any way.

18              THE COURT:     All right.    Mr. Pollack, let me just

19   ask this final question of you.        I'm not going to make my

20   final decision on the mistrial until after I voir dire.

21   So what is your position on me asking just that one

22   question of each juror, did you become aware at any time

23   in your deliberations of any information that came from

24   any source outside the courtroom?

25              MR. POLLACK:     Your Honor, I think that that




                                                                        36
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 37 of 69

1    inquiry under these circumstances itself would be

2    prejudicial.    The jury is well -- the remaining eleven are

3    well aware that somebody who was apparently advocating for

4    not guilty has been removed from the jury.          I think asking

5    that question suggests that he was removed from the jury

6    because he was the subject of witness tampering by the

7    defense, that he's engaged in some wrongdoing --

8               THE COURT:     To be clear, to be clear, as I

9    understand the record, he indicated that at one point he

10   was for not guilty and then he seemed to be leaning toward

11   guilty and now he's been removed.        And he didn't even make

12   it clear that he was necessarily advocating at either

13   time, but just that his own view changed.         So I'm not sure

14   if I agree with your assessment.

15              MR. POLLACK:     Well, I would only add to what the

16   Court just said.     His comment that he was more active

17   participant in the deliberations prior to receiving this

18   outside influence and specifically because of the fact of

19   the outside influence was a less active participant

20   Monday.

21              THE COURT:     And my point is that we just don't

22   know.   Now we would just be purely speculating as to what

23   the jury would perceive about him being removed now.           They

24   could perceive correctly that we determined that the

25   reason he switched is because of this outside influence




                                                                        37
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 38 of 69

1    which might benefit your client.        They could perceive the

2    opposite.    They won't know.     And so I just think we'd be

3    speculating to say what harm that could or could not do.

4                MR. POLLACK:    I don't entirely disagree, Your

5    Honor.   I think we would be speculating.        But therein lies

6    the problem.    The fact that we cannot be sure that the

7    inquiry itself is not going to have a further prejudicial

8    effect is problematic.

9                I really go back to the presumption.        Mr.

10   Atkinson is simply incorrect in suggesting that current

11   Fourth Circuit law does not require the indication of the

12   presumption.    And again I cite the case to Lawson which is

13   unequivocal in citing Remmer, a Supreme Court case that

14   held a rebuttable presumption of prejudice arose from a

15   third party's unauthorized communication with a juror

16   during trial.    And Lawson, a Fourth Circuit case in 2012,

17   unequivocally says that Remmer remains the prevailing law

18   and is followed in the Fourth Circuit and that a very

19   strong rebuttable presumption applies.         So that has to be

20   the starting point.

21               Once that rebuttable presumption is applied, the

22   fact that we don't know what happened in the jury

23   deliberations and the fact that we don't know what impact

24   a further inquiry would have all go to the government's

25   inability to rebut that presumption.        They cannot prove




                                                                        38
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 39 of 69

1    that there is no reasonable possibility that it did

2    influence.

3               And so I agree with the Court about the

4    uncertainty, but my position would be that the rebuttable

5    presumption plainly applies under Fourth Circuit law and

6    Supreme Court precedent and that the government cannot

7    meet its burden with or without further inquiry of the

8    jury and for that reason, no further inquiry of the jury

9    is warranted.    That a mistrial should be granted.

10              THE COURT:     Assume for the moment -- and it

11   would be a good assumption -- that I'm inclined to ask a

12   question of the jury.      Do you have a specific objection to

13   the question that I'm proposing?

14              MR. POLLACK:     Yes.   I mean my objection is I

15   think it could communicate to the juror --

16              THE COURT:     And I want to be clear.      I take it

17   that you are objecting to me asking any question.           My

18   specific question to you now is as to the actual question

19   that I have framed, is there a different question that you

20   would prefer me ask than this question?         If you just

21   object to me asking anything, I understand that.           That's

22   already noted for the record.

23              MR. POLLACK:     I cannot think of a better

24   question --

25              THE COURT:     Okay.




                                                                        39
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 40 of 69

1                MR. POLLACK:    -- that would not run afoul of

2    Rule 606.

3                THE COURT:    That's fine.    So I understand it's

4    noted for the record you understand you object to any

5    question.    I get that.    I do think -- it looks like Mr.

6    Atkinson is itching to tell me something.         Okay.

7                I do think the best course -- it will give -- it

8    will at least give the Court some comfort to ask each

9    juror whether or not they have become aware of any

10   information from any outside source.        If we get eleven no

11   answers, then at that point, we're going to take a break.

12   Today, break is in quotes when referring to the court.

13   But I'm going to take a break to read some of the cases.

14   I mean you all cited me a bunch of cases.         I actually want

15   to go read them and so I would do that and we'd see where

16   we are at that point and then we will finally make a

17   decision on this.

18               But for now we'll start bringing in the jurors.

19   Just bring them in one at a time from 1 through 12.           And

20   the parties can approach.

21               MR. POLLACK:    Thank you, Your Honor.

22               (Bench conference:)

23               THE COURT:    If you can just speak into the mic?

24               THE JUROR:    Okay.

25               THE COURT:    Are you Juror Number 1?




                                                                        40
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 41 of 69

1               THE JUROR:     I am Juror Number 1.

2               THE COURT:     All right.    Good morning to you.

3               THE JUROR:     Good morning.

4               THE COURT:     How are you doing today?

5               THE JUROR:     I'm okay.

6               THE COURT:     All right.    I just have one question

7    I need to ask you.     Have you become aware of any

8    information about this case from any source outside of

9    this courtroom?

10              THE JUROR:     No.

11              THE COURT:     All right.    Thank you.    That's all.

12              (Pause.)

13              THE COURT:     Good morning, sir.     How are you

14   today?

15              THE JUROR:     Good morning, judge.

16              THE COURT:     I just have one question for you.

17   Have you become aware of any information about this case

18   from any source outside of this courtroom?

19              THE JUROR:     No.

20              THE COURT:     All right.    Thank you, sir.     And you

21   are Juror Number 2?

22              THE JUROR:     2.

23              THE COURT:     Very well.    Thank you.

24              (Pause.)

25              THE COURT:     Good morning.    How are you today?




                                                                        41
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 42 of 69

1    If you can just speak into the microphone?

2               THE JUROR:     Sure.

3               THE COURT:     Are you Juror Number 3?

4               THE JUROR:     I am.

5               THE COURT:     All right.    I just have one question

6    for you.   Have you become aware of any information about

7    this case from any source outside of this courtroom?

8               THE JUROR:     I have not.

9               THE COURT:     I'm sorry?

10              THE JUROR:     I have not.

11              THE COURT:     Thank you so much.

12              THE JUROR:     Thank you.

13              (Pause.)

14              THE COURT:     Always nice to see a happy face come

15   out.

16              THE JUROR:     Yes, sir.

17              THE COURT:     How are you today?

18              THE JUROR:     I'm fine.    Thank you.

19              THE COURT:     Are you Juror Number 4?

20              THE JUROR:     Yes, I am.

21              THE COURT:     I have one question for you.       Have

22   you become aware of any information about this case from

23   any source outside of this courtroom?

24              THE JUROR:     No.

25              THE COURT:     Okay.   Thank you so much.     That's




                                                                        42
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 43 of 69

1    all.

2                (Pause.)

3                THE COURT:    Good morning.    How are you today?

4                THE JUROR:    I'm well.    How are you?

5                THE COURT:    I'm doing well.     Just one question

6    for you.    Have you become aware of any information about

7    this case from any source outside of this courtroom?

8                THE JUROR:    No, sir.

9                THE COURT:    All right.    Thank you so much.

10               THE JUROR:    You're welcome.

11               THE COURT:    And you're Juror Number 5?

12               THE JUROR:    Yes, sir.

13               (Pause.)

14               THE COURT:    Good morning, sir.     Are you Juror

15   Number 6?

16               THE JUROR:    Yes, sir.

17               THE COURT:    All right.    Have you become aware of

18   any information about this case from any source outside of

19   this courtroom?

20               THE JUROR:    No, sir.

21               THE COURT:    All right.    Thank you so much.

22               THE JUROR:    Thank you.

23               (Pause.)

24               THE COURT:    How are you today?

25               THE JUROR:    Pretty good.




                                                                        43
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 44 of 69

1               THE COURT:     You are Juror Number 7?

2               THE JUROR:     7.

3               THE COURT:     All right.    Have you become aware of

4    any information about this case from any source outside of

5    this courtroom?

6               THE JUROR:     No.

7               THE COURT:     Okay.   Thank you so much.

8               (Pause.)

9               THE JUROR:     Good morning, Your Honor.

10              THE COURT:     Good morning.    How are you today?

11              THE JUROR:     Very well.

12              THE COURT:     What's your Juror Number?

13              THE JUROR:     Number 8.

14              THE COURT:     All right.    Have you become aware of

15   any information about this case from any source at all

16   outside of this courtroom?

17              THE JUROR:     Absolutely not.

18              THE COURT:     Okay.   Thank you so much.

19              THE JUROR:     Thank you.

20              (Pause.)

21              THE COURT:     How are you today?

22              THE JUROR:     Good.   And you?

23              THE COURT:     Juror Number 9?

24              THE JUROR:     No.

25              THE COURT:     I'm sorry.    Oh, no.   10?




                                                                        44
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 45 of 69

1               THE JUROR:     Yes.

2               THE COURT:     Okay.   Have you become aware of any

3    information about this case from any source outside of

4    this courtroom?

5               THE JUROR:     No.

6               THE COURT:     All right.    Thank you so much.

7               (Pause.)

8               THE COURT:     Juror Number 11?

9               THE JUROR:     Yes, sir.

10              THE COURT:     All right.    Just make sure you speak

11   into the microphone.      How are you today?

12              THE JUROR:     Good.   How are you?

13              THE COURT:     I'm doing well.     Have you become

14   aware of any information about this case from any source

15   outside of this courtroom?

16              THE JUROR:     No.

17              THE COURT:     Thank you so much.

18              THE JUROR:     No problem.    Thank you.

19              (Pause.)

20              THE COURT:     Last but not least, Juror Number 12?

21              THE JUROR:     Yeah.

22              THE COURT:     All right.    Have you become aware of

23   any information about this case from any source outside of

24   what you heard in this courtroom?

25              THE JUROR:     No.




                                                                        45
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 46 of 69

1               THE COURT:     All right.    Thank you so much.

2               THE JUROR:     Thank you.

3               (Pause.)

4               THE COURT:     You can go back to your seats.

5               MR. POLLACK:     Thank you, Your Honor.

6               (In open court:)

7               THE COURT:     All right.    So I'm going to go read

8    the cases that were just cited to me.         I'm going to ask

9    that you be back at 1:00.      At 1:00.    And I'll expect to

10   have a decision at that point.

11              Have the jurors -- tell the jurors to come back

12   at 1:30.   Tell them they're on break until 1:30.

13              THE CLERK:     All right.    Thank you, Your Honor.

14              THE COURT:     All right.    See you at 1:00.

15              (Luncheon Recess.)

16                           AFTERNOON SESSION

17              THE COURT:     All right.    So regarding the issue

18   of the day, a couple of just brief findings of fact given

19   what we've heard.

20              So earlier today, the Court was made aware that

21   Juror Number 9 had been involved in some contact that had

22   provided him with information about the case beyond that

23   which he had heard in the courtroom.        First thing this

24   morning along with counsel, I questioned that juror.           That

25   juror indicated that he had overheard a conversation while




                                                                        46
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 47 of 69

1    at a local establishment.      The conversation was in Hebrew,

2    but based on his rough understanding of the language, he

3    understood certain aspects of it including the fact that

4    the name, Elbaz, and at some point he actually clarified

5    that it was Lee Elbaz was mentioned.        That the

6    conversation included terms that he understood to refer to

7    Lee Elbaz as a bad person and other words to that effect.

8    That there was some indication that something was missing

9    from the case or words to that effect.

10              He further indicated that these comments that he

11   heard did impact his personal thought process.

12   Specifically, he indicated that he had been leaning

13   towards a not guilty verdict, but that hearing these

14   comments had changed his mind.

15              These comments were made to him on Sunday.           But

16   he did not relay them to the Court until Tuesday morning,

17   that being this morning saying that his conscience

18   continued to weigh on him and that's why he did mention it

19   on Tuesday.

20              That complicates things a little bit.         This

21   would obviously be a more straightforward issue if he had

22   come to us first thing Monday morning.         The fact that he

23   went back to the jury is why this becomes a closer call.

24   But that he did and he deliberated for a day with the rest

25   of the jury.    That day being yesterday.




                                                                        47
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 48 of 69

1               However, he did note and I do find credible his

2    statement, the juror's statement that he did not mention

3    to anyone else in the jury that he had had this contact.

4               He did note that he participated in

5    deliberations.    That he believes it may have impacted some

6    of the things that he said although he did not specify

7    what those things were.      He indicated that he may have

8    been less active in his participation on Monday in part

9    because he was still processing some of these comments.

10   But again, he did specifically mention that he did not

11   mention this unauthorized extrajudicial communication.

12              The jury was then voir dired.        Each of them was

13   asked whether or not they had received any information at

14   all outside of this courtroom.       Each juror answered that

15   question in the negative.

16              I have reviewed the case law.        And

17   specifically -- and I read all the cases that were cited

18   to me -- I focus our attention for the moment on United

19   States versus Cheek and it says "the party who is

20   attacking the verdict" -- and obviously, we're in a

21   different posture here.      "The party who is attacking the

22   verdict bears the initial burden of introducing competent

23   evidence that the extrajudicial communication or contacts

24   were more than innocuous interventions.         If this minimal

25   standard is satisfied, the Remmer 1 presumption is




                                                                        48
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 49 of 69

1    triggered automatically.      The burden then shifts to the

2    prevailing party" -- for the purposes of this discussion,

3    we'll say the government -- "to prove that their exists no

4    reasonable possibility that the jury's verdict was

5    influenced by an improper communication."

6               As to the first part of that analysis, I think

7    it's a close call on whether these were more than

8    innocuous conversations.      Some of the factors that are

9    considered is whether or not these were private

10   communications, whether there was a private contact,

11   whether there was any tampering directly or indirectly

12   with a juror about the matter before the jury.          I'm not

13   sure if this would meet the definition of tampering.           In

14   many of the cases that are discussed, it's actually

15   something -- including the Cheek case itself -- something

16   much more nefarious where there was at least indications

17   that the person involved was actually trying to make an

18   attempt to infiltrate the discussion process of a jury and

19   that's not what we have here.       So I do think it's a closer

20   call on the issue of whether the presumption applies.

21              But even if we assume for the sake of analysis

22   that the presumption does apply, the Court is comfortable

23   that there is no reasonable possibility that the jury's

24   verdict will be influenced by the communication.

25              I say that for the following reasons.         The only




                                                                        49
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 50 of 69

1    juror who is aware of the communication has now been

2    dismissed and again I find that based on the juror's own

3    statement that he did not convey that communication as

4    well as the results of the Court's voir dire with the

5    eleven remaining jurors.      I am completely confident that

6    no one other than the juror who has been dismissed was

7    ever made aware of that communication.

8               And then secondly, to the extent that Mr.

9    Pollack raises what I think is a fair concern, that there

10   is some what I would term speculative -- I think we would

11   all have to agree it would be speculative -- belief that

12   his deliberative comments, the comments the juror made in

13   deliberation on Monday were somehow shaped by his

14   interaction.

15              The jury is going to be instructed pursuant to I

16   think it's 24(c)(3) that they are in effect to start over,

17   that they are to start their deliberation from scratch,

18   not giving any consideration to any comments that were

19   made during the previous jury deliberation.

20              Now I'm doing that because I am going to be

21   introducing an alternate juror.        I mean that's the reason

22   why I will be giving that instruction.         But I think in

23   this case without the jury's knowledge, that instruction

24   has the added benefit of removing even the possible

25   speculative taint that might have come from conversations




                                                                        50
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 51 of 69

1    that this juror may have had.       They will be specifically

2    instructed that they are starting from scratch and so they

3    are not to make reference to any comments certainly by a

4    dismissed juror that has been made prior to their

5    restarting deliberations.

6                So I am going to deny the defense's motion for

7    mistrial.    It goes without saying it's preserved for the

8    record.   But I am going to deny the defense's request for

9    a mistrial.    We will bring in the alternate juror.         We

10   will seat that juror.      I will give them a very brief

11   instruction, just telling them that they are to start over

12   and then we'll go from there.       Any questions about my

13   ruling?

14               MR. POLLACK:    No, Your Honor.     Thank you.

15               MR. ATKINSON:    No, Your Honor.     Your Honor, I

16   believe pursuant to 24(c)(3), the Court is supposed to

17   confirm with the replacement juror that they have not

18   discussed the case before he or she is seated.

19               THE COURT:    I think that's wise.

20               All right.    Is the alternate juror back?       I told

21   them all 1:30.    I don't know if the alternate juror

22   happens to be back yet.

23               THE CLERK:    I can find out, Your Honor.

24               THE COURT:    Yeah.   Just see.

25               THE CLERK:    She's downstairs in the jury lounge.




                                                                        51
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 52 of 69

1               THE COURT:     Just have her brought straight to

2    the courtroom.

3               THE CLERK:     Sure.

4               THE COURT:     You can consider us on recess while

5    that happens.    I'm going to sit here because I don't feel

6    like going all the way back upstairs.           But you can

7    consider us on recess.

8               THE CLERK:     She's on her way, Your Honor.

9               THE COURT:     All right.

10              (Recess.)

11              THE COURT:     Come forward, ma'am.      If I could

12   have counsel approach as well as she comes forward?

13              (Bench conference:)

14              THE COURT:     Good afternoon.     Were you the

15   alternate juror?

16              THE JUROR:     Okay.

17              THE COURT:     I'm asking.    Were you the alternate

18   juror?

19              THE JUROR:     I was.   13.

20              THE COURT:     Okay.    Very well.    You didn't walk

21   into the wrong courtroom.        I know it might be confusing

22   for you because you're like who is this guy.

23              THE JUROR:     Yes.

24              THE COURT:     Fair enough.

25              THE JUROR:     I recognize some other players.




                                                                        52
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 53 of 69

1               THE COURT:     That's right.    That's right.     I

2    noticed when you came in, you were like did I walk in the

3    right courtroom?

4               My name is Judge Hazel.       Judge Chuang had to go

5    away for a little bit and so asked me to step in and fill

6    in.

7               And so we have lost a juror, which is why we

8    have alternates.     And so I know that Judge Chuang as I

9    always do and I'm sure he did, as he dismissed you,

10   instructed you not to discuss the case with anyone --

11              THE JUROR:     Right.

12              THE COURT:     -- not to make yourself aware of any

13   information about the case?

14              THE JUROR:     Yes.

15              THE COURT:     And I just need to know if you

16   followed that instruction?

17              THE JUROR:     I did.

18              THE COURT:     All right.    So then we are going to

19   seat you with the jury and then I'm going to bring

20   everyone out and give everyone instruction about how to

21   restart deliberations.

22              THE JUROR:     Okay.

23              THE COURT:     All right.    Is everyone else back?

24   Why don't you go check?

25              You get to see your old friends again.




                                                                        53
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 54 of 69

1               THE JUROR:     Um-hum.    It's nice.

2               THE COURT:     I'm sure they missed you.

3               THE JUROR:     I'm sure.

4               MR. POLLACK:     Your Honor --

5               THE COURT:     They're all back?

6               THE CLERK:     They're all back.

7               THE COURT:     Great.    Is this something you want

8    to say in front of her?

9               MR. POLLACK:     I don't think it matters.

10              THE COURT:     Okay.

11              MR. POLLACK:     It's just a logistical question.

12   I don't know if this --

13              THE COURT:     Well, why don't you step over there

14   just to --

15              (The alternate juror left the bench.)

16              MR. POLLACK:     I noticed the juror had a pad of

17   paper with her.     I don't know if she took notes during the

18   trial, if the courtroom deputy kept those notes, if they

19   will be re-furnished to her --

20              THE COURT:     I'll assume that.     But I will check

21   it.

22              MR. POLLACK:     -- and what it is that the juror

23   has with her today.

24              THE COURT:     Okay.    Do you have her notes?     All

25   right.   I assume whatever she has with her is whatever she




                                                                        54
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 55 of 69

1    has with her.

2               Oh, did you have them with you?        Oh, okay.      I

3    don't think that's an issue.

4               All right.     You can take her back there and I'll

5    explain it.    Take her back there and in two minutes, I'll

6    bring them all in.

7               So a lot of this is new to me.        Any issue with

8    the fact that she had her notes with her the whole time?

9    I don't think she was supposed to do that, but I don't see

10   why it's a problem.

11              MR. POLLACK:     It may be worth inquiring with her

12   if she has reviewed them at all.        The instruction --

13              THE COURT:     I don't know that it would matter.

14              MR. POLLACK:     Well, I think that the jury is

15   instructed that they are not to refer to their notes

16   outside the presence of other jurors and outside of

17   deliberations because it is effectively reviewing the

18   evidence on their own without consultation with their

19   fellow jurors.    I think that's exactly why the courtroom

20   deputy always collects them during the trial.          There's

21   never a time that they take them home at night and this

22   juror has had them for several days.

23              MR. ATKINSON:     Your Honor, I think the reason

24   that the clerk typically collects the notes is that they

25   don't fall into the wrong hands, they aren't misplaced.




                                                                        55
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 56 of 69

1    It's a ministerial task.      There is no rule of evidence or

2    no rule of criminal procedure that requires notes to be

3    collected.

4               Certainly, I agree it would have been the better

5    practice for the notes to be left here, but I don't think

6    there's any inquiry necessary.       It would be the same if

7    asking the juror had she thought about the case and that

8    would be improper.

9               THE COURT:     I agree with government counsel.

10   I'm not going to make that inquiry.        But yet another thing

11   placed on the record for you, but --

12              MR. POLLACK:     I'm sorry.    I didn't hear you.

13              THE COURT:     That's yet another issue placed on

14   the record for you.     But I'm not going to make that

15   inquiry.

16              All right.     So you can take your seats.       I'll

17   bring the jury in.

18              MR. POLLACK:     Thank you, Your Honor.

19              (In open court:)

20              THE COURT:     All right.    We can get the jury.

21              (Jury present.)

22              THE COURT:     All right.    You may all be seated.

23              Good afternoon, ladies and gentlemen.

24              THE JURY:    Good afternoon.

25              THE COURT:     All right.    So yesterday, you got a




                                                                        56
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 57 of 69

1    new judge and now today, you have a new juror.          Now

2    apparently, judges are fungible.        When I came in, we just

3    kept going as if nothing had happened.         A new juror

4    actually involves a bit of instruction.

5               So you are again -- all kidding aside -- you are

6    again going to start with a new juror and it's important

7    that you understand, this means you are restarting your

8    deliberations.    You are starting your deliberations as if

9    from scratch.    So you shouldn't go back there and start

10   referencing things that somebody said on Friday, Thursday,

11   Monday, whatever.     It's as if you are starting from the

12   very beginning of your deliberations and for obvious

13   reasons.   The new juror was not here -- was here during

14   trial, but was not here during your deliberations.            So you

15   all have to be on an equal footing and the only way to do

16   that is to make sure you start your deliberations all over

17   again from the start.

18              All right.     So I'm going to ask that you do that

19   and at this point I'm going to dismiss you back to the

20   jury room to restart your deliberations and I thank you

21   for your patience today as we work through all these

22   issues.    Thank you.

23              (Jury excused.)

24              THE COURT:     All right.    So we're back on track,

25   hopefully.    And so we'll see what we get.




                                                                        57
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 58 of 69

1               (Proceedings concluded.)

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        58
     Case 8:18-cr-00157-TDC Document 311 Filed 08/20/19 Page 59 of 69

1                     CERTIFICATE OF REPORTER

2

3               I, Lisa K. Bankins, an Official Court Reporter

4    for the United States District Court for the District of

5    Maryland, do hereby certify that I reported, by machine

6    shorthand, in my official capacity, the proceedings had

7    and testimony adduced upon the trial in the case of the

8    United States of America versus Lee Elbaz, Criminal Action

9    Number TDC-18-00157, in said court on the 6th day of

10   August, 2019.

11              I further certify that the foregoing 58 pages

12   constitute the official transcript of said proceedings, as

13   taken from my machine shorthand notes, together with the

14   backup tape of said proceedings to the best of my ability.

15              In witness whereof, I have hereto subscribed my

16   name, this 14th day of August, 2019.

17

18

19                             Lisa K. Bankins

20                             Lisa K. Bankins
                               Official Court Reporter
21

22

23

24

25




                                                                        59
                            9                              18/7 53/8
                                                          although [2] 25/10 48/6
MR. ATKINSON: [28] 2/14     9's Document
       Case 8:18-cr-00157-TDC    [1] 29/5 311 Filed 08/20/19  Page
                                                          always   60 of
                                                                 [3]     69 53/9 55/20
                                                                      42/14
2/16 7/13 11/17 11/21 12/4  94 [1] 25/8                          am [11] 20/23 24/4 27/11
13/22 14/3 14/5 14/12 14/15      9:00 [1]   1/6                   35/15 41/1 42/4 42/20 50/5
15/8 18/5 18/10 18/21 20/18                                       50/20 51/6 51/8
23/21 31/16 31/18 31/22 33/1     A
                                                                 AMERICA [2] 1/3 59/8
34/2 34/6 34/24 35/21 36/1       a.m [1] 1/6                     analysis [2] 49/6 49/21
51/14 55/22                      ability [2] 9/3 59/14           anew [1] 18/8
MR. POLLACK: [42] 2/19 2/22      able [1] 6/16                   another [7] 15/6 30/1 30/2
3/5 4/24 7/4 7/7 12/14 13/13     about [49] 2/4 2/8 2/9 2/11      32/10 35/24 56/10 56/13
14/6 14/8 16/6 16/10 20/9         3/21 4/7 5/6 6/5 8/8 9/2 9/9   answer [4] 17/24 18/5 19/19
20/12 23/1 24/21 25/3 25/22       9/11 9/12 9/21 11/6 11/11       29/19
26/24 27/11 27/19 27/24 29/9      11/24 13/11 13/12 13/19        answered [1] 48/14
29/17 36/24 37/14 38/3 39/13      16/20 16/22 16/23 22/4 22/7    answers [1] 40/11
39/22 39/25 40/20 46/4 51/13      22/23 25/15 27/11 28/19        any [65]
54/3 54/8 54/10 54/15 54/21       35/17 37/23 39/3 41/8 41/17    anyone [5] 8/14 21/17 22/6
55/10 55/13 56/11 56/17           42/6 42/22 43/6 43/18 44/4      48/3 53/10
THE CLERK: [8] 3/2 24/5           44/15 45/3 45/14 45/23 46/22   anything [12] 6/5 8/8 8/25
46/12 51/22 51/24 52/2 52/7       49/12 51/12 53/13 53/20 56/7    9/2 9/21 10/4 11/10 11/24
54/5                             absolutely [2] 16/21 44/17       13/12 19/20 20/20 39/21
THE COURT: [202]                 abundance [1] 36/12             apparently [2] 37/3 57/2
THE JUROR: [116]                 according [1] 8/12              APPEARANCES [1] 1/10
THE JURY: [1] 56/23              Action [1] 59/8                 applied [1] 38/21
                                 active [7] 20/20 20/21 23/6     applies [4] 30/17 38/19 39/5
0                                 23/9 37/16 37/19 48/8           49/20
00157 [2]    1/3 59/9            actual [4] 13/24 14/20 14/24    apply [2] 25/12 49/22
                                  39/18                          applying [2] 34/5 34/8
1                                actually [10] 10/8 14/12        appointment [1] 8/23
10 [1] 44/25                      25/22 27/3 27/4 40/14 47/4     appreciate [1] 3/24
11 [3] 22/19 22/23 45/8           49/14 49/17 57/4               approach [4] 3/9 3/12 40/20
11:00 [2] 23/21 23/25            add [1] 37/15                    52/12
11:30 [2] 22/18 24/8             added [1] 50/24                 approached [3] 3/14 7/23
12 [2] 40/19 45/20               additional [2] 16/8 22/7         18/25
13 [1] 52/19                     addressing [2] 18/3 25/10       approaching [1] 13/18
136 [1] 25/8                     adduced [1] 59/7                appropriate [4] 7/14 12/6
1400 [1] 1/13                    adjourn [1] 23/2                 12/10 16/1
14th [1] 59/16                   admission [1] 13/19             apron [1] 6/4
1996 [1] 25/8                    advise [1] 12/7                 are [59] 2/5 2/20 2/25 3/16
1:00 [3] 46/9 46/9 46/14         advocacy [2] 31/8 35/24          3/18 3/25 4/6 4/10 5/21 6/10
1:30 [3] 46/12 46/12 51/21       advocate [3] 28/23 29/21         6/15 6/16 6/25 8/16 18/12
                                  31/7                            22/8 24/2 24/9 25/17 34/11
2                                advocating [5] 23/10 29/22       36/4 36/6 36/7 36/8 37/2
2000 [1] 1/18                     29/23 37/3 37/12                39/17 40/16 40/25 41/4 41/13
20006 [1] 1/19                   affect [2] 33/12 35/24           41/21 41/25 42/3 42/17 42/19
2007 [1] 32/12                   affected [9] 15/20 23/3 23/5     43/3 43/4 43/14 43/24 44/1
2012 [4] 30/19 34/4 34/8          26/15 28/13 31/3 31/6 33/20     44/10 44/21 45/11 45/12 49/8
 38/16                            36/14                           49/14 50/16 50/17 51/2 51/3
2019 [3] 1/5 59/10 59/16         affecting [1] 15/14              51/11 53/18 55/15 57/2 57/5
20530 [1] 1/13                   affirmance [1] 27/9              57/5 57/7 57/8 57/11
20770 [1] 1/22                   affirmatively [2] 31/24 32/2    aren't [1] 55/25
24 [3] 36/5 50/16 51/16          afoul [1] 40/1                  arguably [1] 18/16
246 [1] 33/5                     after [7] 18/4 18/23 25/9       argue [1] 30/16
                                  28/24 29/2 31/8 36/20          argument [2] 18/2 27/18
3                                afternoon [4] 46/16 52/14       arose [1] 38/14
3rd [4]    25/2 25/4 25/8 30/3    56/23 56/24                    around [1] 36/10
                                 again [18] 3/5 18/12 25/3       arrived [1] 2/25
4                                 27/12 29/10 30/17 32/21 34/4   article [1] 14/24
498 [1]    32/11                  34/11 34/13 35/23 38/12        as [41] 13/5 13/5 13/15 14/5
                                  48/10 50/2 53/25 57/5 57/6      14/11 17/9 17/17 17/23 17/25
5                                 57/17                           17/25 18/3 20/14 23/18 24/14
58 [1]    59/11                  against [1] 30/8                 24/18 24/25 25/25 29/11
                                 agree [8] 14/10 34/22 36/1       29/23 31/20 32/6 34/17 35/5
6                                 37/14 39/3 50/11 56/4 56/9      35/8 36/6 37/8 37/22 39/18
606 [2]    31/10 40/2            ahead [1] 16/10                  47/7 49/6 50/3 50/4 52/12
608 [1]    31/5                  alert [1] 3/22                   52/12 53/8 53/9 57/3 57/8
629 [3]    25/2 25/4 30/3        alerted [1] 2/3                  57/11 57/21 59/12
6500 [1]    1/22                 all [100]                       aside [1] 57/5
666 [1]    32/11                 allowed [2] 32/16 33/16         ask [29] 2/9 3/9 6/25 7/4
677 [3]    25/2 25/3 30/3        along [1] 46/24                  8/13 8/18 11/4 17/12 17/15
6th [1]    59/9                  aloud [1] 32/13                  18/23 19/8 20/9 20/10 21/3
                                 already [4] 13/2 24/4 27/6       21/15 25/19 26/24 29/4 29/7
7                                 39/22                           35/11 35/13 35/18 36/19
747 [1]    33/5                  also [8] 7/10 23/5 25/11         39/11 39/20 40/8 41/7 46/8
                                  27/20 30/1 30/18 35/23 36/3     57/18
8                                alternate [12] 12/4 22/15       asked [2] 48/13 53/5
                                  22/25 23/14 24/4 50/21 51/9    asking [12] 9/13 10/8 19/14
80-ish [1]    24/19               51/20 51/21 52/15 52/17         20/19 35/8 35/15 36/21 37/4
                                  54/15                           39/17 39/21 52/17 56/7
                                 alternates [4] 11/21 11/22
A                              34/12 36/12 48/5                 32/18 38/11 38/16 38/18 39/5
                              bell  [2] 12/24 33/21            circumstance [1] 15/10
aspects Case
        [1] 47/3
              8:18-cr-00157-TDC  Document
                              belongings  [1]31120/24
                                                   Filed 08/20/19  Page 61 of [6]
                                                               circumstances  69 13/1 13/6
assessment [1] 37/14          bench [11] 2/11 3/13 3/14         13/25 17/4 17/7 37/1
assume [6] 11/19 15/19 39/10 6/21 7/23 11/15 18/25 22/21 cite [6] 27/13 27/14 28/4
 49/21 54/20 54/25             40/22 52/13 54/15                34/6 34/7 38/12
assuming [1] 13/14            benefit [2] 38/1 50/24           cited [4] 28/5 40/14 46/8
assumption [1] 39/11          besides [1] 7/17                  48/17
ATKINSON [4] 1/12 31/16       best [2] 40/7 59/14              citing [1] 38/13
 38/10 40/6                   better [2] 39/23 56/4            clarified [1] 47/4
attacking [3] 25/24 48/20     between [3] 8/19 11/7 24/10 clarify [1] 9/20
 48/21                        beyond [1] 46/22                 clear [6] 19/9 35/11 37/8
attempt [1] 49/18             bit [7] 2/12 6/23 15/1 17/17 37/8 37/12 39/16
attention [1] 48/18            47/20 53/5 57/4                 clerk [3] 21/4 22/22 55/24
attorneys [1] 2/14            bits [3] 5/10 5/17 6/17          client [1] 38/1
August [3] 1/5 59/10 59/16    both [4] 11/23 11/23 32/14       close [2] 17/16 49/7
automatically [2] 26/4 49/1    32/17                           closer [2] 47/23 49/19
Avenue [1] 1/13               break [4] 40/11 40/12 40/13 coincidence [2] 16/18 16/21
aware [21] 23/19 29/8 35/17    46/12                           collected [1] 56/3
 36/22 37/3 40/9 41/7 41/17   brief [2] 46/18 51/10            collects [2] 55/20 55/24
 42/6 42/22 43/6 43/17 44/3   briefly [1] 24/12                come [9] 7/22 11/4 22/19
 44/14 45/2 45/14 45/22 46/20 bring [10] 2/9 3/8 7/1 11/5       22/23 42/14 46/11 47/22
 50/1 50/7 53/12               12/3 40/19 51/9 53/19 55/6       50/25 52/11
away [1] 53/5                  56/17                           comes [1] 52/12
B                             bringing [1] 40/18               comfort [2] 33/10 40/8
                              brought [5] 9/4 11/2 11/3        comfortable [2] 35/8 49/22
back [39] 4/9 6/20 7/1 7/22    15/12 52/1                      comment [4] 28/6 28/7 34/24
 9/23 11/13 12/3 12/7 12/12   bunch [1] 40/14                   37/16
 14/25 18/1 18/4 19/20 19/22 burden [14] 26/1 26/3 26/8        comments [11] 19/25 29/24
 20/25 22/19 22/23 24/7 27/5   26/18 27/16 29/25 30/9 31/2      36/10 47/10 47/14 47/15 48/9
 28/2 30/13 36/7 36/8 38/9     31/12 31/14 33/1 39/7 48/22      50/12 50/12 50/18 51/3
 46/4 46/9 46/11 47/23 51/20   49/1                            communicate [3] 6/2 23/4
 51/22 52/6 53/23 54/5 54/6                                     39/15
 55/4 55/5 57/9 57/19 57/24   C                                communicated [5] 7/11 12/20
background [1] 16/8           CAITLIN [1] 1/11                  13/16 28/22 29/12
backup [1] 59/14              call [6] 6/20 17/16 24/20        communicating [1] 28/21
bad [2] 9/9 47/7               47/23 49/7 49/20                communication [11] 25/14
bakery [2] 4/12 16/12         called [4] 3/21 8/15 9/5          26/7 29/2 38/15 48/11 48/23
ballgame [1] 36/5              11/24                            49/5 49/24 50/1 50/3 50/7
Bankins [4] 1/21 59/3 59/19 came [4] 15/5 36/23 53/2           communications [1] 49/10
 59/20                         57/2                            community [2] 16/13 16/15
Barnes [1] 33/5               can [26] 4/3 7/22 11/13          competent [1] 48/22
BARRY [1] 1/17                 12/11 17/25 20/12 21/6 21/7 complete [1] 2/7
based [3] 29/18 47/2 50/2      21/18 21/24 22/4 22/10 23/17 completely [2] 18/21 50/5
basically [1] 33/20            27/24 30/9 34/21 40/20 40/23 complicates [1] 47/20
basis [2] 12/24 16/14          42/1 46/4 51/23 52/4 52/6       concern [1] 50/9
be [61]                        55/4 56/16 56/20                concluded [5] 21/18 22/1
bears [2] 26/1 48/22          can't [4] 4/6 5/19 19/19          22/3 22/5 58/1
became [2] 29/8 33/18          31/5                            conduct [3] 33/6 33/9 36/4
because [33] 5/19 6/10 6/23 cannot [6] 31/10 31/14 38/6 conducting [1] 36/17
 9/7 9/18 10/7 11/6 13/25      38/25 39/6 39/23                conference [3] 3/13 40/22
 14/5 14/23 15/12 20/2 23/7   capacity [1] 59/6                 52/13
 25/17 26/20 27/1 28/17 28/25 case [80]                        confident [1] 50/5
 29/10 30/14 31/5 32/21 35/2 cases [11] 24/11 25/18 32/14 confirm [1] 51/17
 36/2 36/9 37/6 37/18 37/25    32/18 32/19 34/20 40/13         confirming [1] 35/16
 48/9 50/20 52/5 52/22 55/17   40/14 46/8 48/17 49/14          confusing [1] 52/21
become [14] 35/17 36/22 40/9 caution [1] 36/12                 conscience [2] 11/9 47/17
 41/7 41/17 42/6 42/22 43/6   cent [1] 20/4                    consensus [2] 13/3 30/11
 43/17 44/3 44/14 45/2 45/13 cents [1] 20/6                    consider [3] 30/5 52/4 52/7
 45/22                        certain [1] 47/3                 considerable [1] 13/9
becomes [1] 47/23             certainly [2] 51/3 56/4          consideration [1] 50/18
been [31] 6/10 15/12 15/14    CERTIFICATE [1] 59/1             considered [1] 49/9
 16/8 16/15 17/7 17/18 21/18 certify [2] 59/5 59/11            considering [1] 35/12
 21/25 22/3 22/5 23/11 26/18 chance [3] 6/19 24/15 25/20 constitute [1] 59/12
 28/24 30/2 32/10 33/1 33/6   change [5] 15/3 20/14 29/6       consultation [1] 55/18
 34/9 35/6 35/9 35/10 37/4     31/8 35/14                      contact [19] 21/18 21/24
 37/11 46/21 47/12 48/8 50/1 changed [6] 15/4 15/6 17/11        22/15 24/25 25/5 25/14 26/2
 50/6 51/4 56/4                28/21 37/13 47/14                26/9 26/16 26/19 30/23 32/3
before [12] 1/8 7/2 13/21     character [1] 25/6                32/22 33/11 34/14 35/3 46/21
 23/2 23/6 25/15 28/25 30/12 check [2] 53/24 54/20              48/3 49/10
 31/7 36/7 49/12 51/18        Cheek [6] 25/7 25/24 30/18       contacts [2] 25/10 48/23
beginning [5] 17/21 18/10      33/13 48/19 49/15               contamination [1] 14/16
 18/11 31/23 57/12            Cherrywood [1] 1/22              contemplating [1] 35/15
being [4] 31/12 37/23 47/17 choice [1] 12/16                   context [1] 7/20
 47/25                        Chuang [5] 6/24 11/20 21/17 continue [10] 8/13 16/2
belief [1] 50/11               53/4 53/8                        21/16 22/5 24/3 27/10 32/17
believe [10] 13/24 16/1 16/3 Chuang's [1] 22/6                  33/16 34/21 35/21
 16/25 17/2 33/25 34/14 35/23 Circuit [12] 25/1 25/8 30/2 continued [3] 12/18 17/4
 36/15 51/16                   30/16 30/19 32/12 32/17          47/18
believes [5] 12/6 15/18
C                              17/6 17/14 18/8 18/12 18/16      28/1 31/11 32/24 34/22 38/3
                               19/8 19/12 19/16 20/21 23/10 39/12 40/5 40/7 40/15 48/1
conversation
        Case [7]   7/8 7/12
              8:18-cr-00157-TDC  Document
                               26/1          31128/13
                                     27/10 28/8   Filed29/14
                                                        08/20/1949/19
                                                                   Page 62 54/24
                                                                      53/9  of 69 55/9 57/15
 19/2 20/15 46/25 47/1 47/6    31/6 31/13 32/6 32/9 32/17       57/18 59/5
conversations [3] 19/7 49/8    32/23 33/12 33/17 34/21 36/3 doctor's [1] 8/23
 50/25                         36/6 36/9 36/23 37/17 38/23 does [10] 10/12 11/20 15/6
convey [1] 50/3                48/5 51/5 53/21 55/17 57/8       15/9 17/2 17/20 23/12 28/8
correct [2] 8/11 31/17         57/8 57/12 57/14 57/16 57/20 38/11 49/22
correctly [1] 37/24           deliberative [1] 50/12          doesn't [8] 13/7 13/24 27/13
cost [1] 13/8                 deny [2] 51/6 51/8                27/14 27/14 27/15 32/20
costly [1] 13/5               Department [1] 1/11               34/14
COTTINGHAM [2] 1/11 31/16     deputy [2] 54/18 55/20          doing [7] 3/25 19/19 22/21
could [19] 3/12 5/12 5/22     described [1] 15/11               41/4 43/5 45/13 50/20
 5/23 7/6 15/15 21/4 29/20    describes [1] 33/3              don't [54] 3/1 3/10 6/3 6/18
 32/1 33/7 33/21 34/15 35/18 describing [1] 31/20               6/23 6/25 7/16 7/19 8/10
 37/24 38/1 38/3 38/3 39/15   description [1] 28/20             8/16 8/21 9/1 9/20 9/21 9/22
 52/11                        despite [1] 23/8                  9/23 10/3 11/20 12/23 15/9
couldn't [2] 13/3 29/7        determine [2] 28/1 28/18          15/24 16/1 16/3 17/22 18/20
counsel [8] 2/2 3/9 3/12      determined [1] 37/24              19/11 24/14 24/23 28/14 29/4
 24/17 31/21 46/24 52/12 56/9 determining [1] 30/8              29/19 33/14 33/24 34/25 35/1
counsel's [1] 12/2            did [44] 5/5 6/1 8/4 13/12        35/7 36/15 37/21 38/4 38/22
couple [4] 6/24 7/24 27/21     19/3 20/13 20/18 23/3 24/10      38/23 51/21 52/5 53/24 54/9
 46/18                         24/15 24/16 25/20 25/21          54/12 54/13 54/17 55/3 55/9
course [3] 15/24 30/9 40/7     26/20 26/21 27/7 28/19 28/20 55/9 55/13 55/25 56/5
court [40] 1/1 1/21 1/21       29/1 31/8 31/9 31/25 33/11     downstairs [1] 51/25
 2/21 12/15 13/15 13/22 15/19 34/16 35/13 35/14 35/17         during [11] 25/15 26/1 32/5
 16/24 21/4 23/12 23/12 23/24 36/22 39/1 47/11 47/16 47/18 32/8 36/9 38/16 50/19 54/17
 25/21 25/23 27/23 28/5 30/4   47/24 48/1 48/2 48/4 48/6        55/20 57/13 57/14
 31/9 31/21 32/14 33/9 34/16   48/10 48/10 50/3 53/2 53/9     DYCK [1] 1/12
 36/11 37/16 38/13 39/3 39/6   53/17 55/2
 40/8 40/12 46/6 46/20 47/16 didn't [14] 2/18 6/5 6/5 7/3 E
 49/22 51/16 56/19 59/3 59/4   9/10 11/5 20/1 20/2 28/3
 59/9 59/20                                                   each [6] 21/25 35/19 36/22
                               28/10 29/21 37/11 52/20          40/8 48/12 48/14
Court's [3] 23/8 28/2 50/4     56/12
courtroom [20] 35/18 36/24                                    earlier [2] 24/4 46/20
                              different [6] 15/5 25/5         effect [5] 5/19 38/8 47/7
 41/9 41/18 42/7 42/23 43/7    33/16 33/18 39/19 48/21
 43/19 44/5 44/16 45/4 45/15 differently [2] 5/1 15/18          47/9 50/16
 45/24 46/23 48/14 52/2 52/21 difficulty [1] 30/11            effectively   [1] 55/17
 53/3 54/18 55/19                                             either [3] 22/24 29/13 37/12
                              diminished [1] 14/22            ELBAZ [12] 1/5 2/21 4/7 5/6
covered [1] 16/15             dire [5] 16/11 34/23 36/17
credible [1] 48/1                                               7/18 10/17 10/17 16/20 47/4
                               36/20 50/4                       47/5 47/7 59/8
credit [2] 16/25 16/25        direction [3] 22/16 29/24
credits [1] 13/15                                             eleven [8] 15/22 27/25 28/15
                               29/25                            29/8 35/20 37/2 40/10 50/5
criminal [3] 1/3 56/2 59/8    directly [4] 20/10 25/14
current [6] 9/24 10/4 27/13                                   elicited [1] 7/21
                               29/13 49/11                    else [3] 8/7 48/3 53/23
 30/16 30/20 38/10            dired [2] 27/23 48/12
CVS [5] 4/15 5/2 5/2 14/1                                     encounter [1] 15/19
                              disadvantage [1] 6/23           end [1] 21/24
 16/19                        disagree [2] 34/22 38/4         engaged [1] 37/7
D                             discuss [4] 8/23 21/17 22/6 Englert [1] 1/16
                               53/10                          enough [2] 17/6 52/24
D.C [2] 1/13 1/19             discussed [4] 30/18 30/19       enter [1] 31/25
dare [1] 8/9                   49/14 51/18                    entire [1] 18/16
date [1] 29/19                discussing [1] 34/10            entirely [2] 18/15 38/4
day [15] 7/10 8/4 12/18       discussion [3] 22/23 49/2       equal [1] 57/15
 12/22 13/21 15/6 15/21 19/4   49/18                          ESQUIRE [5] 1/11 1/12 1/12
 20/17 21/25 46/18 47/24      discussions [2] 24/3 33/5         1/17 1/17
 47/25 59/9 59/16             dismiss [6] 12/3 18/24 21/15 essentially [1] 18/13
days [3] 13/2 20/14 55/22      23/13 34/18 57/19              establish [3] 26/9 26/14
decide [1] 9/3                dismissal [1] 33/22               36/13
decision [11] 9/14 9/17 10/6 dismissed [14] 11/21 11/23       established [2] 27/6 35/4
 10/15 18/3 23/13 27/9 33/10   16/3 22/8 23/14 29/17 32/16 establishes [1] 31/24
 36/20 40/17 46/10             33/15 33/17 33/24 50/2 50/6 establishment [1] 47/1
declare [2] 12/16 23/12        51/4 53/9                      ETTINGER [1] 1/17
declaring [1] 13/4            dispositive [2] 28/4 29/12      even [21] 2/5 3/10 5/7 6/3
deemed [1] 25/16              disregard [1] 32/15               7/2 10/16 11/3 12/7 13/21
defendant [3] 1/6 1/16 26/10 distinction [3] 14/14 14/15        15/1 18/2 18/17 29/23 30/15
defense [1] 37/7               27/2                             32/6 32/20 36/7 36/8 37/11
defense's [2] 51/6 51/8       distinguishable [1] 27/21         49/21 50/24
definition [1] 49/13          distinguished [1] 27/2          evening [2] 2/8 17/19
deliberate [3] 12/18 17/4     district [9] 1/1 1/1 1/9        ever [1] 50/7
 19/3                          1/21 27/9 32/14 34/4 59/4      everyone [3] 53/20 53/20
deliberated [6] 7/9 8/3 13/1 59/4                               53/23
 15/6 30/11 47/24             DIVISION [1] 1/2                evidence [12] 26/2 29/15
deliberating [4] 2/5 13/10    do [46] 3/4 3/25 7/2 7/20         32/1 32/7 32/21 32/22 35/2
 15/16 17/9                    8/19 9/10 9/18 9/21 10/16        35/3 35/6 48/23 55/18 56/1
deliberation [5] 20/14 29/16 10/23 11/19 16/6 19/6 19/14 exactly [6] 3/25 5/16 16/2
 50/13 50/17 50/19             19/21 19/23 19/24 20/8 20/10 24/9 24/23 55/19
deliberations [52] 9/22 10/5 20/11 20/24 21/6 21/7 22/15 excise [1] 34/18
 12/8 12/12 12/13 12/22 12/23 22/22 24/9 24/14 25/22 27/24 excuse [2] 20/24 31/23
 13/18 13/21 14/18 15/21 16/2
E                              Friday [1] 57/10                  half [1] 13/2
                               friends [1] 53/25                 hands [1] 55/25
excused Case
        [4] 6/21   11/15 22/13 front
              8:18-cr-00157-TDC   Document
                                      [1] 54/8 311 Filed 08/20/19    Page [9]
                                                                 happened  63 of 6/9
                                                                                 69 11/7 16/24
 57/23                         full [4] 7/10 12/18 12/22          17/1 32/8 34/15 36/6 38/22
exists [2] 26/5 49/3            13/21                             57/3
expect [1] 46/9                fully [2] 5/20 12/5               happens [2] 51/22 52/5
experience [1] 12/10           fungible [1] 57/2                 happy [1] 42/14
explain [1] 55/5               furnished [1] 54/19               harm [1] 38/3
expression [1] 5/23            further [9] 7/16 18/1 35/7        harmless [1] 26/10
extensively [2] 16/16 27/23     38/7 38/24 39/7 39/8 47/10       has [45] 7/11 7/19 12/9
extent [4] 7/6 18/18 23/17      59/11                             12/15 12/16 13/9 14/18 14/20
 50/8                                                             14/22 15/1 15/2 15/11 15/16
extrajudicial [4] 26/2 28/7 G                                     16/15 17/2 17/2 17/7 17/10
 48/11 48/23                                                      17/10 21/18 21/25 22/3 22/5
extraordinary [1] 14/1         gave  [3]   6/24 20/16  21/17
                               general [1] 35/8                   26/18 30/2 31/11 31/11 33/1
F                              generally [1] 29/5                 33/9 33/22 34/13 35/3 35/9
                               gentlemen [1] 56/23                35/10 37/4 38/19 50/1 50/6
F.2nd [1] 33/5                 GEORGE [1] 1/8                     50/24 51/4 54/23 54/25 55/1
F.3rd [1] 32/11                get [12] 2/12 17/25 18/4           55/12 55/22
face [1] 42/14                  21/4 22/22 22/25 30/13 40/5 hasn't [1] 17/5
faces [1] 5/24                  40/10 53/25 56/20 57/25          have [90]
fact [28] 7/12 12/20 13/7      gets [1] 31/1                     haven't [3] 11/10 25/20
 13/11 13/16 14/24 15/15       give [7] 6/19 16/7 22/18           33/13
 15/15 15/23 16/23 26/20 28/6 40/7 40/8 51/10 53/20              having [5] 7/8 7/9 9/21
 28/19 29/11 30/23 32/3 32/7 given [5] 7/20 12/8 15/25            20/15 30/10
 32/22 33/3 35/5 37/18 38/6     33/14 46/18                      HAZEL [2] 1/8 53/4
 38/22 38/23 46/18 47/3 47/22 giving [2] 50/18 50/22             he [113]
 55/8                          go [16] 3/10 8/24 12/7 16/10 he's [3] 15/11 37/7 37/11
factor [3] 30/7 33/11 35/3      21/3 22/17 22/20 38/9 38/24 head [1] 22/10
factors [2] 30/4 49/8           40/15 46/4 46/7 51/12 53/4       hear [8] 4/22 5/5 6/14 6/14
facts [3] 17/25 17/25 31/4      53/24 57/9                        12/2 18/1 24/17 56/12
factually [1] 27/21            goes [2] 25/11 51/7               heard [22] 2/10 4/4 4/5 4/15
fair [2] 50/9 52/24            going [47] 2/12 8/16 8/25          4/15 5/3 5/6 5/11 5/16 5/17
fall [1] 55/25                  9/16 9/23 9/25 16/5 17/12         9/2 10/6 10/12 14/1 19/15
fate [1] 12/13                  17/15 18/1 18/3 18/4 18/24        20/6 20/15 33/14 45/24 46/19
FCRR [1] 1/21                   20/24 21/2 21/14 21/15 22/14 46/23 47/11
Fed [4] 25/2 25/4 25/8 30/3     22/15 22/17 22/18 22/20          hearing [1] 47/13
feel [9] 10/14 10/23 17/20      23/17 24/9 31/4 36/4 36/6        heavily [1] 26/8
 19/7 19/14 19/21 19/23 19/24 36/19 38/7 40/11 40/13 46/7 heavy [1] 26/12
 52/5                           46/8 50/15 50/20 51/6 51/8       Hebrew [5] 4/5 6/16 14/2
feels [3] 7/6 17/13 35/8        52/5 52/6 53/18 53/19 56/10       16/15 47/1
fellow [4] 7/13 13/10 26/23     56/14 57/3 57/6 57/18 57/19 held [1] 38/14
 55/19                         good [23] 3/15 3/17 5/24          HENRY [1] 1/12
figure [1] 24/8                 17/6 27/19 27/20 34/1 39/11 her [23] 3/9 3/11 5/8 9/9
fill [1] 53/5                   41/2 41/3 41/13 41/15 41/25       21/24 24/5 24/5 24/6 24/7
final [2] 36/19 36/20           43/3 43/14 43/25 44/9 44/10       52/1 52/8 54/8 54/17 54/19
finally [1] 40/16               44/22 45/12 52/14 56/23           54/23 54/24 54/25 55/1 55/4
find [8] 7/10 17/23 21/25       56/24                             55/5 55/8 55/8 55/11
 23/17 24/15 48/1 50/2 51/23 Googled [1] 32/13                   here [26] 2/15 2/23 8/15
findings [1] 46/18             got [4] 5/20 5/24 24/21            8/22 13/1 14/14 23/20 24/2
fine [10] 3/6 9/12 9/13 21/6 56/25                                24/5 24/7 27/11 28/1 28/2
 21/22 35/10 35/22 36/15 40/3 government [16] 1/11 2/13           28/10 28/14 29/18 30/9 30/14
 42/18                          12/5 12/6 13/24 26/9 27/16        31/4 48/21 49/19 52/5 56/5
finish [1] 10/1                 30/8 30/9 31/11 31/14 33/9        57/13 57/13 57/14
first [10] 3/24 4/9 24/20       34/14 39/6 49/3 56/9             Here's [2] 16/5 22/14
 24/21 24/24 27/22 31/19       government's [2] 31/2 38/24 Here's what [1] 16/5
 46/23 47/22 49/6              granted [1] 39/9                  hereby [1] 59/5
five [1] 2/19                  Great [1] 54/7                    hereto [1] 59/15
Floor [1] 1/18                 greatly [1] 14/22                 Hibbs [2] 21/18 22/15
flows [1] 29/25                Greenbelt [2] 1/4 1/22            highlight [1] 23/18
flush [1] 18/18                guess [4] 6/9 11/9 20/5           him [22] 3/10 3/11 7/1 7/6
focus [1] 48/18                 33/15                             7/11 15/20 16/1 16/25 16/25
follow [3] 21/16 22/5 35/20 guilty [11] 10/7 23/10 28/23 17/12 17/18 17/20 18/23
followed [2] 38/18 53/16        29/21 29/21 29/22 31/7 37/4       18/24 20/9 23/14 24/20 30/24
following [1] 49/25             37/10 37/11 47/13                 37/23 46/22 47/15 47/18
followup [4] 7/25 19/1 20/8 guy [1] 52/22                        himself [2] 17/10 26/18
 20/18                                                           his [46] 7/2 7/13 12/8 12/10
followup you [1] 20/8          H                                  12/18 13/10 13/17 13/17
footing [1] 57/15                                                 13/19 13/19 14/17 14/19 15/3
foregoing [1] 59/11            habeas  [1]   24/13
forth [1] 25/9                 had [48] 13/8 15/2 17/5 19/2 15/11 15/13 15/14 15/14
                                19/3 20/6 21/12 21/13 23/11       15/17 15/25 17/2 17/11 17/14
forward [2] 52/11 52/12                                           23/5 23/8 24/5 26/20 26/21
found [2] 32/14 32/18           24/4  24/15  24/19  25/20  27/5
                                27/8 28/8 28/24 29/6 30/6         26/22 28/13 28/20 28/21 29/2
four [1] 6/11                                                     29/23 31/8 32/3 36/4 37/13
Fourth [11] 1/18 25/1 25/7      30/10  30/11  32/3  32/4  32/8
                                32/10  32/12  33/6  33/8  34/13   37/16 47/2 47/11 47/14 47/17
 30/2 30/16 30/19 32/18 38/11                                     48/1 48/8 50/12 50/13
 38/16 38/18 39/5               34/13 46/21 46/21 46/23
                                46/25  47/12  47/14  47/21  48/3 hitting [1] 17/18
framed [1] 39/19                                                 Hmm [1] 10/20
framework [4] 25/10 25/11       48/3 48/13 51/1 53/4 54/16
                                55/8 55/22 56/7 57/3 59/6        Hold [1] 14/8
 30/13 32/25
H                             information [31] 2/4 2/8        juror [90]
                               3/21 7/11 7/15 12/10 22/7      juror's [6] 23/15 28/20
home [1]Case
          55/21
              8:18-cr-00157-TDC27/5
                                 Document    311
                                     27/7 28/3    Filed
                                               28/18    08/20/1934/16
                                                      32/15        Page  64 of48/2
                                                                       35/24    69 50/2
honest [2] 9/19 29/19          35/9 35/17 36/14 36/23 40/10 jurors [34] 2/3 2/25 7/13
Honor [34] 2/15 2/20 3/3 3/6 41/8 41/17 42/6 42/22 43/6         7/16 11/11 12/19 13/10 13/13
 4/25 7/5 12/15 16/2 16/7      43/18 44/4 44/15 45/3 45/14      13/19 14/17 14/22 15/22 23/4
 23/2 24/22 26/17 27/22 30/1   45/23 46/22 48/13 53/13          26/23 27/25 28/15 28/22 29/2
 31/19 34/1 34/8 35/8 35/23   initial [5] 12/2 12/3 26/3        29/8 29/9 30/25 32/5 32/15
 36/15 36/25 38/5 40/21 44/9   26/18 48/22                      34/23 36/4 36/8 36/9 36/13
 46/5 46/13 51/14 51/15 51/15 innocuous [5] 26/3 26/20          40/18 46/11 46/11 50/5 55/16
 51/23 52/8 54/4 55/23 56/18   30/23 48/24 49/8                 55/19
HONORABLE [1] 1/8             inquire [3] 28/19 31/5 31/10 jurors' [1] 28/9
hopefully [1] 57/25           inquiring [1] 55/11             jury [54] 1/9 7/9 8/4 8/7
hoping [1] 12/1               inquiry [14] 31/12 33/10          12/7 15/7 17/7 17/14 18/15
how [29] 3/15 9/6 9/16 10/12 33/15 35/7 35/23 36/13 37/1        18/16 20/24 21/15 22/17 24/3
 11/4 11/19 11/20 12/23 15/11 38/7 38/24 39/7 39/8 56/6         24/8 25/15 28/7 29/6 29/20
 19/21 19/23 25/19 26/22       56/10 56/15                      30/5 30/10 31/5 31/25 32/2
 30/25 31/6 31/6 31/9 41/4    inserted [1] 12/21                32/8 32/13 33/7 35/4 35/12
 41/13 41/25 42/17 43/3 43/4 instance [1] 28/18                 35/13 37/2 37/4 37/5 37/23
 43/24 44/10 44/21 45/11      instantaneously [1] 15/14         38/22 39/8 39/8 39/12 47/23
 45/12 53/20                  instruct [1] 36/4                 47/25 48/3 48/12 49/12 49/18
However [1] 48/1              instructed [6] 11/23 32/15        50/15 50/19 51/25 53/19
hum [1] 54/1                   50/15 51/2 53/10 55/15           55/14 56/17 56/20 56/21
hurdle [1] 31/1               instruction [7] 50/22 50/23       57/20 57/23
hypothetical [1] 15/2          51/11 53/16 53/20 55/12 57/4 jury's [4] 26/6 49/4 49/23
I                             instructions [4] 21/16 22/6       50/23
                               23/8 32/13                     just [64]
I'd [4] 7/10 23/2 28/4 30/1 interacted [2] 26/22 30/25        Justice [1] 1/11
I'll [11] 2/6 3/8 3/9 7/1     interaction [1] 50/14
 22/24 24/20 46/9 54/20 55/4 interacts [1] 16/14              K
 55/5 56/16                   interesting [1] 18/14           kept [2] 54/18 57/3
I'm [62]                      interpreter [2] 2/21 3/5        key [1] 30/14
I've [2] 6/10 24/12           intervention [1] 26/3           kidding [1] 57/5
immediately [1] 15/20         interventions [1] 48/24         kind [1] 20/2
impact [16] 7/2 7/6 9/3 9/13 introduced [8] 18/7 32/3         know [52] 2/18 3/11 4/6 5/7
 9/16 10/6 10/12 10/13 13/4    32/4 32/11 32/23 33/6 35/6       5/8 5/11 6/4 6/6 6/9 6/14
 15/7 17/5 28/9 29/6 35/14     35/10                            6/23 6/25 7/3 8/16 8/22 8/22
 38/23 47/11                  introducing [4] 12/12 26/1        9/1 9/7 9/9 9/10 9/10 9/11
impacted [13] 13/17 13/19      48/22 50/21                      9/12 10/5 10/16 11/19 11/20
 14/18 17/2 17/3 17/20 19/7   invoke [1] 27/15                  12/23 17/22 20/3 21/19 23/9
 19/15 19/21 19/23 20/6 28/16 invoked [1] 25/23                 24/12 24/15 27/1 28/22 28/23
 48/5                         involved [3] 24/24 46/21          29/4 29/19 35/12 35/13 37/22
impacting [1] 10/24            49/17                            38/2 38/22 38/23 51/21 52/21
implement [2] 26/10 26/12     involves [1] 57/4                 53/8 53/15 54/12 54/17 55/13
important [2] 14/14 57/6      is [143]                        knowing [1] 23/14
improper [12] 13/20 15/8      ish [1] 24/19                   knowledge [1] 50/23
 26/7 32/8 32/10 32/16 33/6   isn't [1] 17/6                  knows [1] 8/8
 34/18 35/3 35/25 49/5 56/8   Israel [1] 16/16                kosher [5] 4/12 4/20 6/11
inability [1] 38/25           Israeli [1] 16/17                 9/8 16/12
incident [1] 34/15            issue [10] 2/2 18/17 24/3
inclined [1] 39/11             35/20 46/17 47/21 49/20 55/3 L
included [1] 47/6              55/7 56/13
including [2] 47/3 49/15                                      ladies [1] 56/23
                              issues [3] 23/18 23/20 57/22 lady [1] 10/21
incorrect [1] 38/10           it [122]
indicated [16] 13/2 15/1                                      Lane [1] 1/22
                              it's [32] 10/23 14/5 14/23      language [3] 6/12 25/21 47/2
 15/2 16/12 17/1 19/2 26/18    15/10 15/12 15/13 15/14
 26/19 26/21 28/13 35/5 37/9                                  last [3] 17/19 24/19 45/20
                               15/24 16/1 16/18 16/20 16/24 law [13] 18/2 22/22 23/17
 46/25 47/10 47/12 48/7        17/16 17/19 18/15 18/19 21/8 23/19 27/19 27/20 30/16
indicates [1] 30/4             29/12 33/8 34/8 40/3 49/7
indicating [1] 17/18                                            30/20 34/1 38/11 38/17 39/5
                               49/14 49/19 50/16 51/7 54/1      48/16
indication [7] 3/20 7/19       54/11 55/10 56/1 57/6 57/11 LAWRENCE [1] 1/12
 28/11 28/14 30/5 38/11 47/8 itching [1] 40/6
indications [1] 49/16                                         Lawson [5] 25/1 30/3 30/19
                              its [1] 39/7                      38/12 38/16
indirectly [3] 25/14 29/13    itself [4] 15/7 37/1 38/7
 49/11                                                        leaning   [3] 17/16 37/10
                               49/15                            47/12
individual [1] 16/11
                                                              least [8] 2/6 28/15 29/22
infiltrate [1] 49/18          J                                 34/23 35/12 40/8 45/20 49/16
influence [35] 12/17 12/19    JESSICA [1] 1/17
 12/21 13/12 13/17 13/22                                      LEE  [7] 1/5 10/19 10/21
                              Jewish [4] 16/13 16/14 16/16 16/20 47/5 47/7 59/8
 13/25 14/11 14/21 17/3 17/9   16/19
 17/10 23/7 23/11 26/20 26/21 judge [20] 1/9 6/24 7/15        left [2] 54/15 56/5
 28/1 28/12 28/24 29/1 29/3                                   legal [1] 27/13
                               8/19 11/18 11/20 11/22 13/23 less [5] 23/9 28/22 28/23
 29/9 29/11 29/13 30/7 30/12   15/9 18/6 21/16 22/5 23/22
 31/9 33/7 33/11 34/13 34/19                                    37/19 48/8
                               31/17 34/25 41/15 53/4 53/4 let [13] 2/6 9/11 9/20 10/1
 37/18 37/19 37/25 39/2        53/8 57/1
influenced [12] 12/17 17/14 judge's [1] 27/9                    14/3 19/9 21/4 25/19 26/24
 18/15 26/7 26/22 29/13 29/16 judges [1] 57/2                   27/9 28/2 30/13 36/18
 30/24 30/25 33/19 49/5 49/24 judgment [1] 7/2                let's   [1] 4/9
influences [2] 13/9 13/20                                     Letting [1] 9/12
                              juncture [1] 16/4               level [4] 20/13 20/20 23/5
influencing [1] 15/21
L                             microphone [3] 31/22 42/1     night [3] 31/8 31/9 55/21
                               45/11                        no [52] 1/3 2/15 6/3 8/6 8/7
level...Case
         [1] 8:18-cr-00157-TDC
              32/20              Document
                              middle        311 Filed 08/20/198/9Page
                                     [1] 12/22                     10/1 65 of 6911/12 11/12
                                                                         11/12
lies [1] 38/5                 midst [1] 17/8                  12/16 14/20 26/5 26/15 28/1
like [16] 5/10 7/10 10/15     might [10] 6/20 8/16 10/14      28/8 28/11 31/2 32/1 32/18
 10/23 14/24 19/7 19/14 19/21 13/5 16/7 18/1 18/2 38/1        32/21 33/2 34/24 35/3 35/6
 19/23 19/24 23/3 35/13 40/5   50/25 52/21                    35/16 35/19 35/21 36/3 36/14
 52/6 52/22 53/2              mind [6] 14/5 15/13 15/15       39/1 39/8 40/10 41/10 41/19
line [1] 5/4                   18/18 34/16 47/14              42/24 43/8 43/20 44/6 44/24
Lisa [4] 1/21 59/3 59/19      minds [1] 28/9                  44/25 45/5 45/16 45/18 45/25
 59/20                        minimal [1] 48/24               49/3 49/23 50/6 51/14 51/15
listen [1] 22/20              ministerial [1] 56/1            56/1 56/2
listened [1] 20/3             minutes [2] 24/19 55/5        non [1] 30/23
listening [1] 24/10           misplaced [1] 55/25           non-innocuous [1] 30/23
little [9] 5/1 6/4 6/23       missed [1] 54/2               nonetheless [1] 29/1
 14/25 17/17 20/4 24/17 47/20 missing [3] 4/8 5/18 47/8     not [106]
 53/5                         mistrial [12] 12/16 12/24     note [8] 2/4 2/24 23/3 24/25
LLP [1] 1/16                   13/4 14/21 15/23 16/4 22/25    30/1 30/10 48/1 48/4
local [1] 47/1                 23/13 36/20 39/9 51/7 51/9   noted [2] 39/22 40/4
logistical [1] 54/11          moment [5] 2/6 6/20 34/1      notereading [1] 1/24
longer [1] 36/3                39/10 48/18                  notes [9] 54/17 54/18 54/24
look [4] 23/17 24/11 24/15    Monday [9] 15/5 15/13 15/21     55/8 55/15 55/24 56/2 56/5
 25/20                         18/12 37/20 47/22 48/8 50/13 59/13
looking [1] 23/19              57/11                        nothing [2] 16/21 57/3
looks [1] 40/5                more [15] 17/13 17/17 20/16 notice [2] 31/8 35/14
lost [1] 53/7                  23/6 24/11 24/17 26/2 26/19 noticed [2] 53/2 54/16
lot [2] 33/23 55/7             27/3 35/8 37/16 47/21 48/24 now [21] 2/11 2/23 8/22 9/2
lounge [1] 51/25               49/7 49/16                     15/17 15/25 18/4 23/11 25/25
Luncheon [1] 46/15            Moreover [1] 33/25              31/1 33/1 33/13 37/11 37/22
M                             morning [18] 2/25 3/15 15/5     37/23 39/18 40/18 50/1 50/20
                               15/13 17/19 41/2 41/3 41/13    57/1 57/1
ma'am [1] 52/11                41/15 41/25 43/3 43/14 44/9 number [22] 3/18 21/19 21/21
machine [2] 59/5 59/13         44/10 46/24 47/16 47/17        22/13 25/18 29/5 35/14 40/25
made [9] 19/24 19/25 36/9      47/22                          41/1 41/21 42/3 42/19 43/11
 46/20 47/15 50/7 50/12 50/19 motion [1] 51/6                 43/15 44/1 44/12 44/13 44/23
 51/4                         move [1] 12/24                  45/8 45/20 46/21 59/9
make [15] 8/24 18/3 22/24     Mr [11] 12/14 18/21 24/20     NW [2] 1/13 1/18
 30/22 34/23 36/19 37/11       31/16 32/24 33/3 33/14 36/18
 40/16 45/10 49/17 51/3 53/12 38/9 40/5 50/8                O
 56/10 56/14 57/16            Ms [6] 2/21 4/7 5/6 21/20     object [3] 28/12 39/21 40/4
makes [1] 10/14                21/21 31/16                  objecting [1] 39/17
making [7] 9/14 9/17 10/6     Ms. [2] 21/18 22/15           objection [2] 39/12 39/14
 10/15 18/19 23/13 27/3       Ms. Hibbs [2] 21/18 22/15     obligation [2] 26/11 26/12
manner [2] 13/17 28/21        much [13] 20/1 20/3 25/5      obvious [2] 25/16 57/12
many [2] 17/25 49/14           42/11 42/25 43/9 43/21 44/7 obviously [10] 6/22 7/1 7/18
MARYLAND [5] 1/1 1/4 1/22      44/18 45/6 45/17 46/1 49/16    8/3 12/9 16/24 18/6 25/25
 34/4 59/5                    multitude [1] 23/19             47/21 48/20
material [1] 31/25            must [2] 26/5 26/14           occurred [1] 18/12
matter [5] 13/7 13/8 25/15    my [19] 6/4 11/9 12/1 12/2    off [3] 22/17 31/19 31/20
 49/12 55/13                   14/5 20/3 24/10 33/15 36/19 official [4] 59/3 59/6 59/12
matters [2] 29/25 54/9         37/21 39/4 39/14 39/17 51/12 59/20
may [6] 17/18 48/5 48/7 51/1 53/4 59/6 59/13 59/14 59/15 Oh [4] 11/12 44/25 55/2 55/2
 55/11 56/22                                                okay [45] 2/5 2/18 3/20 3/24
maybe [3] 22/21 29/23 35/21 N                                 4/2 4/9 4/13 4/19 5/5 5/9
me [48] 2/6 3/1 3/4 4/10      name [5] 5/8 7/19 47/4 53/4     6/1 6/13 6/15 6/18 8/7 8/15
 4/14 4/15 6/24 8/15 8/19      59/16                          8/20 10/2 10/8 10/16 10/23
 9/12 9/18 9/20 9/21 9/22     necessarily [8] 13/5 13/24      14/4 19/10 19/18 20/5 21/9
 9/23 10/1 10/3 10/9 10/14     15/10 15/13 17/5 34/14 35/4    21/14 22/2 22/9 31/15 31/15
 14/3 17/22 17/23 19/9 19/11   37/12                          39/25 40/6 40/24 41/5 42/25
 19/19 19/23 20/11 21/5 22/22 necessary [4] 11/25 35/2        44/7 44/18 45/2 52/16 52/20
 25/19 26/24 27/3 27/8 28/2    35/7 56/6                      53/22 54/10 54/24 55/2
 29/7 30/13 31/23 36/18 36/21 necessitate [1] 15/22         old [3] 36/8 36/9 53/25
 39/17 39/20 39/21 40/6 40/14 necessitates [1] 16/4         Once [3] 22/3 26/3 38/21
 46/8 48/18 53/5 55/7         need [7] 3/1 3/2 3/4 9/1      one [30] 2/3 7/25 8/7 14/19
mean [9] 11/4 12/25 18/13      14/21 41/7 53/15               14/23 15/2 17/12 17/24 18/7
 19/24 20/20 21/20 39/14      needed [2] 7/4 8/23             19/1 20/16 23/3 24/11 27/12
 40/14 50/21                  needs [1] 16/3                  29/8 29/9 29/17 30/4 34/1
meaning [1] 25/9              nefarious [1] 49/16             35/1 35/19 36/21 37/9 40/19
means [1] 57/7                negated [1] 33/23               41/6 41/16 42/5 42/21 43/5
mechanical [1] 1/24           negates [1] 18/21               50/6
media [1] 16/17               negative [1] 48/15            only [8] 14/23 20/19 26/21
meet [5] 3/1 31/12 31/14      neighborhood [1] 16/19          28/17 34/7 37/15 49/25 57/15
 39/7 49/13                   never [3] 32/23 36/6 55/21    open [3] 23/24 46/6 56/19
mention [9] 8/4 8/9 8/14      new [13] 1/13 18/7 18/15      opening [1] 22/20
 13/12 34/24 47/18 48/2 48/10 32/13 36/4 36/5 36/10 55/7    operating [1] 17/8
 48/11                         57/1 57/1 57/3 57/6 57/13    opinion [1] 29/6
mentioned [6] 7/25 11/10      newspaper [1] 14/24           opportunity [1] 24/11
 28/7 30/2 30/15 47/5         nice [4] 5/14 5/18 42/14      opposed [2] 24/25 25/25
met [3] 26/3 26/18 33/1        54/1                         opposite [1] 38/2
mic [1] 40/23
O                             pieces [3] 5/11 5/17 6/17      pursuant [2] 50/15 51/16
                              place [2] 8/1 19/3             push [1] 14/25
Orseck [1]
        Case1/16
              8:18-cr-00157-TDC  Document
                              placed        311 56/13
                                     [2] 56/11   Filed 08/20/19  Page
                                                             pushes    66 of
                                                                     [1]     69
                                                                          17/22
orthodox [3] 16/13 16/14      plainly [3] 30/17 30/20 39/5 put [2] 20/3 27/16
 16/19                        play [1] 25/20
other [35] 6/4 6/24 6/25 7/3 players [1] 52/25               Q
 7/5 7/16 8/5 8/8 12/18 13/5 Please [1] 14/9
 13/13 14/17 14/22 15/22                                     question  [27] 17/13 17/17
                              point [27] 12/8 12/16 13/8      18/5  18/24 19/2 20/5 33/18
 16/16 17/24 23/4 24/10 24/18 14/3 15/20 18/14 18/19 18/19
 26/5 27/21 27/25 28/2 28/15                                  35/8 36/19 36/22 37/5 39/12
                               18/21 20/23 22/24 23/1 24/14
 28/21 29/17 29/24 30/25 32/5 24/17 24/24 27/19 28/2 33/25 39/13 39/17 39/18 39/18
 34/20 35/1 47/7 50/6 52/25                                   39/19 39/20 39/24 40/5 41/6
                               34/21 37/9 37/21 38/20 40/11 41/16 42/5 42/21 43/5 48/15
 55/16                         40/16 46/10 47/4 57/19
Otherwise [1] 11/2                                            54/11
                              POLLACK [7] 1/17 12/14 24/20 questioned [1] 46/24
our [2] 24/3 48/18             33/3 33/14 36/18 50/9
out [11] 7/10 18/18 21/25                                    questions [6] 3/9 6/25 7/4
                              Pollack's [2] 18/21 32/24       7/17 7/25 51/12
 22/10 24/8 25/20 30/22 36/12 pose [1] 20/11
 42/15 51/23 53/20                                           quotes  [1] 40/12
                              position [9] 15/5 15/17 23/9 quoting [1] 27/22
outside [48] 12/17 12/19       23/10 23/12 28/24 35/1 36/21
 12/20 13/9 13/12 13/16 13/20 39/4                           R
 13/22 13/25 14/11 14/18      possibility [6] 26/6 26/15
 14/20 17/3 17/9 17/10 23/6                                  raises  [1] 50/9
                               31/3 39/1 49/4 49/23          random [1] 6/8
 23/11 28/12 28/24 28/25 29/2 possible [3] 33/23 34/18
 29/9 29/11 29/13 30/6 30/12                                 rather [1] 14/23
                               50/24                         RDR [1] 1/21
 34/13 35/9 35/18 36/24 37/18 possibly [2] 12/23 32/1
 37/19 37/25 40/10 41/8 41/18 post [1] 25/25                 re [3] 7/23 18/25 54/19
 42/7 42/23 43/7 43/18 44/4                                  re-approached [2] 7/23 18/25
                              postdates [1] 30/18            re-furnished [1] 54/19
 44/16 45/3 45/15 45/23 48/14 posture [1] 48/21
 55/16 55/16                                                 reach [1] 13/3
                              potential [1] 2/2              reached [1] 29/20
oven [3] 4/21 6/11 9/8        practice [1] 56/5
over [11] 6/19 11/13 12/4                                    reaching [2] 30/6 30/11
                              precaution [1] 34/17           read [9] 9/11 11/23 29/11
 17/19 18/19 18/20 31/1 50/16 precedent [1] 39/6
 51/11 54/13 57/16                                            32/13 33/13 40/13 40/15 46/7
                              prefer [1] 39/20                48/17
overcome [2] 27/16 30/9       prejudice [6] 26/4 26/12
overheard [3] 7/8 7/12 46/25 26/13 32/19 33/23 38/14         really [9] 9/9 13/7 16/17
own [9] 13/19 15/17 26/20                                     16/18 17/18 17/20 17/24
                              prejudiced [1] 32/2             30/14 38/9
 26/22 28/13 28/20 37/13 50/2 prejudicial [4] 25/16 28/9
 55/18                                                       reason [7] 13/4 15/12 17/15
                               37/2 38/7                      37/25 39/8 50/21 55/23
P                             prescribed [1] 26/14           reasonable [6] 26/6 26/15
                              presence [1] 55/16              31/2 39/1 49/4 49/23
pad [1] 54/16                 present [2] 16/8 56/21
pages [1] 59/11                                              reasons [4] 25/16 36/2 49/25
                              presents [1] 28/17              57/13
Paint [1] 4/9                 preserved [1] 51/7
paper [1] 54/17                                              rebut [3] 26/11 26/13 38/25
                              presumption [27] 26/4 26/11 rebuttable [5] 27/14 38/14
paragraphs [1] 6/24            26/13 27/14 27/15 27/17
part [4] 25/23 36/3 48/8                                      38/19 38/21 39/4
                               30/14 30/15 30/17 30/17       rebutted  [1] 33/8
 49/6                          30/21 30/22 32/25 33/1 33/2 recalled [1] 18/7
participant [4] 23/6 23/9      33/7 33/8 38/9 38/12 38/14
 37/17 37/19                                                 receive [1] 22/7
                               38/19 38/21 38/25 39/5 48/25 received [5] 2/3 2/7 3/20
participated [1] 48/4          49/20 49/22
participation [5] 19/8 19/15 presumptively [1] 25/16          3/21 48/13
 20/13 23/5 48/8                                             receiving [2] 23/6 37/17
                              pretty [4] 3/17 13/25 15/23 recess [5] 24/1 46/15 52/4
particularly [1] 20/21         43/25
parties [4] 24/12 33/8 36/16 prevailing [2] 38/17 49/2        52/7 52/10
 40/20                                                       recognize [1] 52/25
                              previous [2] 20/14 50/19       record [14] 13/23 27/7 29/18
party [10] 24/25 25/5 25/24 prior [4] 23/11 30/6 37/17
 26/5 26/11 26/13 32/4 48/19                                  31/20 31/24 32/22 35/5 35/16
                               51/4                           37/9 39/22 40/4 51/8 56/11
 48/21 49/2                   private [3] 25/13 49/9 49/10 56/14
party's [1] 38/15             probably [1] 18/1
Pastry [3] 4/21 6/11 9/8                                     recorded [1] 1/24
                              probe [1] 17/17                reevaluate [1] 15/17
patience [1] 57/21            problem [6] 11/17 28/17 31/5 refer [4] 36/7 36/8 47/6
Pause [12] 21/10 41/12 41/24 38/6 45/18 55/10
 42/13 43/2 43/13 43/23 44/8 problematic [1] 38/8             55/15
 44/20 45/7 45/19 46/3                                       reference [1] 51/3
                              procedurally [1] 25/19         referencing [1] 57/10
people [3] 4/16 9/8 16/19     procedure [1] 56/2
perceive [3] 37/23 37/24                                     referred [1] 10/17
                              proceed [1] 12/11              referring [1] 40/12
 38/1                         proceedings [5] 1/24 58/1
perceived [4] 14/11 14/17                                    regarding [2] 24/3 46/17
                               59/6 59/12 59/14              regardless [2] 13/15 14/11
 15/3 34/15                   process [5] 15/16 22/16
perceives [1] 15/17                                          regards [1] 9/14
                               22/18 47/11 49/18             regular [1] 16/14
perception [2] 14/17 14/23    processing [1] 48/9
period [1] 30/12                                             relay [1] 47/16
                              produced [1] 1/24              relies [1] 33/4
person [4] 5/18 31/7 47/7     proof [1] 26/14
 49/17                                                       remaining [4] 34/23 36/13
                              proposing [1] 39/13             37/2 50/5
personal [1] 47/11            prove [4] 26/5 31/2 38/25
personally [1] 30/24                                         remains [1] 38/17
                               49/3                          remarkable [1] 15/24
persuade [1] 28/8             provided [1] 46/22
phones [4] 21/1 21/2 21/5                                    Remmer [3] 38/13 38/17 48/25
                              purely [1] 37/22               removed [4] 37/4 37/5 37/11
 21/8                         purposes [1] 49/2
picked [1] 6/11                                               37/23
R                             seeming [1] 29/6                38/5
                              seems [3] 11/16 27/3 27/8     speculative [3] 50/10 50/11
removingCase
         [1] 8:18-cr-00157-TDC
              50/24           seenDocument  311 Filed 08/20/1950/25
                                    [1] 24/12                    Page 67 of 69
replace [1] 23/14             Seeright [24] 24/16 24/23     spent [2] 13/9 15/21
replacement [1] 51/17          24/24 25/9 27/2 27/3 27/4    staff [1] 2/3
report [1] 24/8                27/8 27/13 27/19 27/23 28/11 standard [5] 27/13 34/5 34/9
reported [3] 13/21 32/3 59/5 28/11 30/15 30/18 30/20 32/6 34/9 48/25
reporter [5] 1/21 31/21 59/1 32/20 33/4 33/4 33/25 34/5     standing [2] 5/4 14/1
 59/3 59/20                    34/9 34/20                   start [16] 2/11 12/4 18/8
request [1] 51/8              sent [2] 4/14 4/15              18/9 18/11 18/18 18/20 36/6
requested [1] 31/21           seriously [1] 35/15             40/18 50/16 50/17 51/11 57/6
require [1] 38/11             service [2] 21/15 22/8          57/9 57/16 57/17
requires [1] 56/2             session [2] 31/24 46/16       started [4] 15/3 15/16 22/16
research [4] 22/22 24/25      sets [1] 25/9                   31/20
 25/6 25/12                   Seventh [2] 32/12 32/17       starting [4] 38/20 51/2 57/8
respectfully [1] 31/13        several [1] 55/22               57/11
respond [1] 14/3              shaped [1] 50/13              stated [1] 32/2
rest [2] 7/9 47/24            share [2] 27/7 28/3           statement [4] 12/9 48/2 48/2
restart [2] 53/21 57/20       shared [4] 7/15 12/9 27/5       50/3
restarting [2] 51/5 57/7       28/19                        statements [4] 12/8 16/1
rests [1] 26/8                she [12] 5/18 10/19 10/21       22/20 36/9
result [2] 17/9 20/14          51/18 52/12 54/17 54/25      states [17] 1/1 1/3 1/9 1/21
results [1] 50/4               54/25 55/8 55/9 55/12 56/7     24/16 25/1 25/4 25/7 30/3
revealed [1] 23/8             she's [3] 10/7 51/25 52/8       32/11 33/5 33/13 34/3 34/5
review [1] 11/24              shifts [1] 49/1                 48/19 59/4 59/8
reviewed [2] 48/16 55/12      shorthand [2] 59/6 59/13      stenography [1] 1/24
reviewing [1] 55/17           should [7] 8/19 15/19 20/10 step [4] 18/1 18/4 53/5
right [65]                     34/23 36/16 36/16 39/9         54/13
rise [1] 32/20                shouldn't [3] 8/18 17/23      still [4] 2/13 27/24 33/25
RMR [1] 1/21                   57/9                           48/9
Robbins [1] 1/16              show [1] 30/23                Stockton [2] 24/13 28/4
room [5] 24/8 31/25 32/8      significant [1] 25/17         stood [1] 24/20
 35/4 57/20                   simply [2] 30/22 38/10        stopped [2] 29/22 29/23
rough [1] 47/2                since [3] 2/8 16/8 24/21      store [1] 4/14
rule [6] 31/5 31/10 36/5      sir [15] 3/15 7/22 20/23      straight [1] 52/1
 40/2 56/1 56/2                21/14 21/14 31/15 41/13      straightforward [1] 47/21
rules [1] 9/10                 41/20 42/16 43/8 43/12 43/14 Street [1] 1/18
ruling [2] 22/24 51/13         43/16 43/20 45/9             strong [3] 31/6 34/25 38/19
run [2] 31/4 40/1             sit [2] 6/18 52/5             strongly [2] 12/7 29/23
rush [2] 1/12 2/12            situation [2] 12/6 36/16      subject [2] 13/9 37/6
Russell [1] 1/16              six [1] 2/19                  submit [1] 31/13
S                             small [1] 36/12               subscribed [1] 59/15
                              so [96]                       substantive [1] 7/3
Saah [2] 21/20 21/21          some [22] 2/3 2/7 2/13 3/9    substitute [1] 11/25
said [25] 4/20 5/10 9/9 10/4 6/12 14/21 16/7 22/22 22/25 such [3] 16/18 26/9 32/6
 10/19 10/21 12/17 13/15       29/1 30/12 37/7 40/8 40/13   suffice [1] 29/7
 13/18 17/10 18/4 19/12 19/20 46/21 47/4 47/8 48/5 48/9     sufficient [1] 33/10
 19/22 20/20 23/3 23/4 25/24   49/8 50/10 52/25             suggested [1] 35/9
 27/1 37/16 48/6 57/10 59/9   somebody [4] 14/2 17/8 37/3 suggesting [1] 38/10
 59/12 59/14                   57/10                        suggestion [1] 14/21
sake [1] 49/21                somehow [3] 15/21 33/19       suggests [2] 35/5 37/5
same [1] 56/6                  50/13                        Sunday [16] 4/11 4/17 4/18
satisfied [1] 48/25           someone [1] 4/22                7/9 8/1 10/12 10/17 12/10
Sauber [1] 1/16               something [22] 4/5 4/7 4/8      15/18 15/20 19/3 19/15 20/6
saw [1] 15/18                  5/6 5/18 5/19 8/24 9/9 10/15 31/7 31/9 47/15
say [20] 3/4 4/7 6/5 8/19      14/18 15/17 17/19 28/10 32/8 supposed [6] 2/5 3/25 8/10
 8/25 18/18 20/1 20/3 23/16    32/10 33/18 35/13 40/6 47/8    36/8 51/16 55/9
 25/3 27/15 27/15 32/24 34/21 49/15 49/15 54/7              Supreme [2] 38/13 39/6
 35/19 35/20 38/3 49/3 49/25 sometimes [1] 6/10             sure [21] 2/18 7/7 10/16
 54/8                         somewhere [1] 22/21             11/6 11/14 13/3 14/15 15/19
saying [10] 4/6 5/13 6/10     sorry [5] 4/25 25/3 42/9        21/16 34/2 34/24 37/13 38/6
 17/5 17/15 19/20 19/22 28/3   44/25 56/12                    42/2 45/10 49/13 52/3 53/9
 47/17 51/7                   sort [1] 6/8                    54/2 54/3 57/16
says [13] 2/6 2/25 13/11      source [14] 35/18 36/24       surprising [1] 16/21
 15/11 17/21 25/11 25/13 28/6 40/10 41/8 41/18 42/7 42/23 switched [1] 37/25
 28/25 30/24 35/19 38/17       43/7 43/18 44/4 44/15 45/3
 48/19                         45/14 45/23                  T
scene [1] 4/10                SOUTHERN [1] 1/2              taint [1] 50/25
scratch [3] 50/17 51/2 57/9 speak [5] 4/6 31/21 40/23       tainted [4] 12/21 14/22 17/8
seat [3] 11/13 51/10 53/19     42/1 45/10                     18/17
seated [2] 51/18 56/22        speakers [1] 16/15            take [12] 12/2 12/3 18/19
seats [2] 46/4 56/16          speaking [5] 4/7 6/15 14/2      33/10 34/17 39/16 40/11
second [1] 6/19                16/17 29/5                     40/13 55/4 55/5 55/21 56/16
secondly [2] 28/14 50/8       specific [2] 39/12 39/18      taken [2] 17/23 59/13
see [15] 2/6 3/10 7/2 10/10 specifically [8] 19/12 19/18 talk [2] 6/19 22/4
 11/19 17/21 18/2 23/25 40/15 19/20 37/18 47/12 48/10       talking [4] 4/16 4/22 10/22
 42/14 46/14 51/24 53/25 55/9 48/17 51/1                      16/20
 57/25                        specify [1] 48/6              tampering [4] 25/14 37/6
seeks [2] 26/11 26/13         speculating [3] 37/22 38/3      49/11 49/13
seemed [2] 13/25 37/10
T                             things [7] 11/20 11/20 27/12 Untereinter [1] 1/16
                               47/20 48/6 48/7 57/10          until [8] 21/17 21/23 22/4
tape [1]Case
          59/14
              8:18-cr-00157-TDC  Document
                              think  [61]    311 Filed 08/20/1922/18
                                                                  Page  68 36/20
                                                                      24/8 of 69 46/12 47/16
task [1] 56/1                 thinking [4] 17/2 17/3 26/21 unusual [1] 7/18
TDC [2] 1/3 59/9               26/22                          up [15] 4/9 6/11 6/20 7/1
TDC-18-00157 [2] 1/3 59/9     third [4] 24/25 25/5 32/4        8/24 9/4 11/3 11/5 15/12
tell [17] 4/3 5/12 5/15 5/23 38/15                             16/24 24/20 24/21 28/2 30/13
 8/21 9/21 9/22 9/23 9/25     this [135]                       35/20
 10/3 10/9 19/11 19/19 22/17 those [11] 5/21 9/8 17/4         upon [3] 26/8 28/9 59/7
 40/6 46/11 46/12              17/7 23/18 32/14 32/18 32/19 upstairs [1] 52/6
telling [3] 8/24 18/20 51/11 36/10 48/7 54/18                 us [12] 1/11 2/17 3/22 4/3
tempered [1] 29/23            though [2] 11/4 26/24            5/15 6/19 15/5 28/8 31/1
tempting [1] 12/13            thought [4] 2/7 7/4 47/11        47/22 52/4 52/7
tend [1] 14/10                 56/7
term [1] 50/10                thoughts [2] 24/18 24/18        V
terms [3] 14/16 17/13 47/6    three [2] 23/7 25/23
test [2] 25/24 29/10                                          VAN  [1] 1/12
                              three-part [1] 25/23            verdict  [12] 25/25 25/25
testimony [1] 59/7            through [2] 40/19 57/21
than [17] 6/4 6/24 7/5 8/8                                     26/6  26/15 30/6 31/3 33/20
                              Thursday [1] 57/10               47/13 48/20 48/22 49/4 49/24
 14/23 23/7 23/10 25/6 26/2   time [9] 13/10 22/18 29/8
 26/20 27/10 28/24 29/17                                      versus [8] 24/13 24/16 25/1
                               30/12 36/22 37/13 40/19 55/8 25/7 28/4 30/3 48/19 59/8
 39/20 48/24 49/7 50/6         55/21
thank [36] 3/6 4/1 21/8                                       very [11] 16/12 17/20 20/1
                              Times [1] 16/16                  20/3 28/5 38/18 41/23 44/11
 21/11 22/11 22/12 23/22      today [16] 3/16 15/12 40/12
 23/23 24/22 24/22 31/15                                       51/10 52/20 57/12
                               41/4 41/14 41/25 42/17 43/3 view [11] 9/24 10/4 14/19
 40/21 41/11 41/20 41/23       43/24 44/10 44/21 45/11
 42/11 42/12 42/18 42/25 43/9 46/20 54/23 57/1 57/21           15/2 15/3 15/4 15/6 15/14
 43/21 43/22 44/7 44/18 44/19 together [1] 59/13               17/11 23/15 37/13
 45/6 45/17 45/18 46/1 46/2                                   views [3] 12/2 13/17 13/19
                              told [4] 4/4 24/4 32/15         Virginia [2] 24/13 28/5
 46/5 46/13 51/14 56/18 57/20 51/20
 57/22                                                        voir [7] 16/11 27/23 34/23
                              took [4] 5/1 8/1 19/3 54/17      36/17 36/20 48/12 50/4
that [389]                    toward [1] 37/10
that's [43] 4/15 5/3 5/3      towards [2] 17/24 47/13         W
 5/20 5/24 7/14 9/4 9/5 9/12 track [1] 57/24
 10/10 12/1 12/6 14/13 14/19 transcript [3] 1/8 1/24          waiting  [3] 2/13 2/20 3/1
 15/8 18/14 20/16 21/6 21/11                                  walk [2] 52/20 53/2
                               59/12                          want [20] 6/25 9/18 9/20
 21/13 21/21 21/22 22/16      trial [11] 1/8 2/11 7/20
 29/10 29/24 32/12 34/4 35/4                                   9/21 9/22 9/23 10/3 10/5
                               22/21 24/10 25/15 38/16         12/2 17/16 17/21 19/6 19/11
 35/6 35/10 39/21 40/3 41/11   54/18 55/20 57/14 59/7
 42/25 47/18 49/19 50/21                                       20/11 22/4 23/18 24/17 39/16
                              triggered [2] 26/4 49/1          40/14 54/7
 51/19 53/1 53/1 55/3 55/19   trip [1] 5/1
 56/13                                                        wanted [2] 2/9 20/8
                              trouble [1] 30/6                Warner [3] 32/11 32/21 34/20
their [9] 5/24 17/8 35/24     troublesome [1] 27/4
 49/3 50/17 51/4 55/15 55/18 troubling [2] 16/23 17/1         warranted [1] 39/9
 55/18                                                        was [100]
                              true [1] 13/20                  Washington [2] 1/13 1/19
them [23] 2/9 3/2 8/21 12/4 trying [5] 6/2 10/11 17/23
 18/20 32/13 32/16 35/19                                      wasn't [10] 2/18 5/7 5/14
                               17/24 49/17                     5/18 5/24 11/6 28/19 29/12
 36/14 40/15 40/19 46/12      Tuesday [2] 47/16 47/19
 47/16 48/12 51/10 51/11                                       33/24 36/10
                              two [12] 11/22 13/2 20/4        way  [24] 7/11 11/12 11/12
 51/21 55/2 55/6 55/12 55/20   20/6 21/1 21/2 21/8 23/4
 55/21 55/22                                                   15/11 15/22 17/10 17/16
                               24/11 27/12 36/2 55/5           17/22 17/23 22/10 24/5 24/5
then [17] 17/25 18/16 19/3    typically [1] 55/24
 25/11 29/21 33/18 35/21                                       24/5 24/7 28/4 28/17 32/5
 35/22 37/10 40/11 40/16                                       33/3 33/19 35/1 36/17 52/6
                              U                                52/8 57/15
 48/12 49/1 50/8 51/12 53/18
 53/19                        Um [1]   54/1                   ways  [2] 27/21 27/22
there [60]                    Um-hum [1] 54/1                 we [66]
there's [9] 16/21 18/2 28/11 unanimous [1] 29/20              we'd [2] 38/2 40/15
 30/5 32/22 35/3 35/6 55/20   unauthorized [6] 24/24 25/6 we'll [10] 3/8 3/10 22/19
 56/6                          25/10 25/12 38/15 48/11         22/22 22/23 22/25 40/18 49/3
Therefore [1] 32/1            uncertainty [1] 39/4             51/12 57/25
therein [1] 38/5              under [10] 12/19 13/1 17/4      we're [12] 2/13 2/15 3/6
these [9] 34/20 37/1 47/10     17/7 17/8 30/16 31/10 36/5      18/1 23/16 23/18 23/19 35/22
 47/13 47/15 48/9 49/7 49/9    37/1 39/5                       36/14 40/11 48/20 57/24
 57/21                        understand [16] 2/13 5/20       we've [4] 7/20 27/6 34/9
they [56] 2/3 2/4 2/7 2/10     5/22 6/16 7/15 10/11 13/14      46/19
 4/6 4/6 4/7 4/14 4/15 5/12    18/13 19/6 25/21 27/2 37/9     weigh [1] 47/18
 6/1 6/3 6/3 6/5 6/5 6/10      39/21 40/3 40/4 57/7           weighs [1] 30/7
 6/15 8/16 8/16 8/18 8/18     understanding   [2]  23/16 47/2 welcome [1] 43/10
 8/22 9/1 9/9 11/24 13/1 13/2 understood [4] 5/1 18/22        well [18] 4/5 5/15 14/5
 13/3 18/9 28/15 29/8 30/10    47/3 47/6                       27/12 28/2 37/2 37/3 37/15
 30/11 35/16 35/19 36/6 36/7  undismissed   [1]  33/19         41/23 43/4 43/5 44/11 45/13
 37/23 38/1 38/2 38/25 40/9   unequivocal [2] 32/7 38/13       50/4 52/12 52/20 54/13 55/14
 48/13 50/16 50/17 51/1 51/2 unequivocally [1] 38/17          went [3] 4/11 27/4 47/23
 51/2 51/11 51/17 54/2 54/18 unfortunate [1] 12/25            were [28] 2/19 4/4 5/12 6/1
 55/15 55/21 55/24 55/25      UNITED [16] 1/1 1/3 1/9 1/21 7/3 9/10 11/21 11/21 11/22
they're [4] 22/17 46/12 54/5 24/16 25/1 25/7 30/3 32/11        11/23 11/23 13/17 20/20
 54/6                          33/4 33/13 34/3 34/5 48/18      20/21 30/10 31/6 46/8 47/15
thing [5] 14/19 34/17 46/23    59/4 59/8                       48/7 48/17 48/24 49/7 49/9
 47/22 56/10                  unring [2] 12/23 33/21           50/13 50/18 52/14 52/17 53/2
W                              21/1 45/21 51/24
                              years  [1] 6/11
weren't Case
        [2] 6/3   28/16
              8:18-cr-00157-TDC
                              yes Document
                                   [30] 3/3 311
                                             3/19 Filed
                                                  3/23 08/20/19
                                                        4/23      Page 69 of 69
Westlaw [1] 34/7               5/14 6/17 8/2 9/4 9/15 10/25
what [71]                      11/18 14/6 18/9 19/5 19/17
what's [2] 9/23 44/12          20/7 20/16 20/22 26/25 35/19
whatever [4] 15/3 54/25        35/20 39/14 42/16 42/20
 54/25 57/11                   43/12 43/16 45/1 45/9 52/23
Wheaton [1] 16/13              53/14
when [8] 4/6 9/8 19/8 21/23 yesterday [16] 2/8 7/10 8/4
 29/22 40/12 53/2 57/2         11/5 11/8 17/14 19/4 19/16
where [15] 3/10 4/10 4/15      19/21 19/25 20/1 20/21 23/4
 5/3 15/20 15/25 28/18 32/7    23/7 47/25 56/25
 32/10 32/12 33/24 34/11      yesterday's [1] 18/16
 36/16 40/15 49/16            yet [6] 2/5 28/15 30/2 51/22
whereof [1] 59/15              56/10 56/13
whether [22] 12/20 13/16      York [1] 1/13
 14/11 16/17 16/24 17/13      you [265]
 17/17 21/25 27/15 27/16 29/5 you're [8] 4/19 8/22 27/3
 29/8 29/12 30/5 30/8 40/9     31/4 31/16 43/10 43/11 52/22
 48/13 49/7 49/9 49/10 49/11 you've [4] 7/25 13/8 24/19
 49/20                         31/20
which [15] 2/12 17/15 17/22 your [66]
 24/13 25/8 27/8 28/5 29/24   yourself [1] 53/12
 30/18 30/19 34/17 38/1 38/12
 46/23 53/7
while [3] 4/19 46/25 52/4
who [16] 2/23 4/24 10/21
 11/21 13/9 17/8 19/12 26/11
 26/13 28/12 37/3 48/19 48/21
 50/1 50/6 52/22
whoever [1] 22/4
whole [1] 55/8
whose [1] 21/21
why [20] 2/12 6/18 8/22 9/4
 9/5 10/5 10/10 20/16 27/11
 29/6 29/7 29/24 47/18 47/23
 50/22 53/7 53/24 54/13 55/10
 55/19
will [16] 7/2 11/4 22/24
 24/7 24/7 40/7 40/8 40/16
 49/24 50/22 51/1 51/9 51/10
 51/10 54/19 54/20
Wilson [2] 34/3 34/6
wise [1] 51/19
within [1] 34/16
without [11] 19/18 19/19
 19/20 19/22 19/25 20/19
 31/12 39/7 50/23 51/7 55/18
witness [2] 37/6 59/15
WL671668 [1] 34/8
won't [2] 19/13 38/2
word [1] 7/18
words [3] 5/22 47/7 47/9
work [7] 4/11 4/11 5/2 6/4
 9/7 9/8 57/21
working [1] 6/10
works [2] 16/12 16/13
worse [2] 27/10 27/22
worth [2] 18/19 55/11
would [49] 8/13 9/2 9/13
 10/6 11/24 12/3 12/7 12/13
 12/24 12/25 15/4 15/22 15/23
 16/19 18/8 18/9 18/17 18/17
 18/20 25/11 27/18 28/19 29/4
 29/15 30/16 33/20 35/11
 35/13 36/11 37/1 37/15 37/22
 37/23 38/5 38/24 39/4 39/11
 39/20 40/1 40/15 47/21 49/13
 50/10 50/10 50/11 55/13 56/4
 56/6 56/8
wouldn't [5] 5/7 8/9 11/2
 19/25 29/7
wrestling [1] 20/2
wrong [4] 10/15 27/11 52/21
 55/25
wrongdoing [1] 37/7
Y
Yeah [7]   2/24 4/21 8/21 9/1
